 


114 HR 5485 PCS: Scholarships for Opportunity and Results Reauthorization Act
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 557
114th CONGRESS 2d Session 
H. R. 5485 
IN THE SENATE OF THE UNITED STATES 

July 12, 2016
Received; read twice and placed on the calendar

AN ACT 
Making appropriations for financial services and general government for the fiscal year ending September 30, 2017, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2017, and for other purposes, namely: IDEPARTMENT OF THE TREASURYDepartmental Officessalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Freedman’s Bank Building; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to Puerto Rico; and Treasury-wide management policies and programs activities, $250,000,000: Provided, That of the amount appropriated under this heading— 
(1)not to exceed $350,000 is for official reception and representation expenses; (2)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and 
(3)not to exceed $57,000,000 shall remain available until September 30, 2018, for— (A)the Treasury-wide Financial Statement Audit and Internal Control Program; 
(B)information technology modernization requirements; (C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund; 
(D)the development and implementation of programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements; and (E)cybersecurity.Office of Terrorism and Financial Intelligencesalaries and expensesFor the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, money launderers, drug kingpins, and other national security threats, $120,000,000: Provided, That of the amount appropriated under this heading: (1) not to exceed $27,500,000 is available for administrative expenses; and (2) $5,000,000, to remain available until September 30, 2018.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $37,044,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2018, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses.Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $169,634,000, of which $5,000,000 shall remain available until September 30, 2018; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.special inspector general for the troubled asset relief programsalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $41,160,000.Financial Crimes Enforcement Networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $10,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $116,000,000 (increased by $3,300,000), of which not to exceed $34,335,000 shall remain available until September 30, 2019.Treasury Forfeiture Fund (rescission)Of the unobligated balances available under this heading, $753,610,000 are rescinded.Bureau of the Fiscal ServiceSalaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $353,057,000; of which not to exceed $4,210,000, to remain available until September 30, 2019, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund, to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Alcohol and Tobacco Tax and Trade Bureausalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $111,439,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications: Provided further, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of programs to enforce trade practice violations of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.).United States Mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2017 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $30,000,000.Community Development Financial Institutions Fund Program AccountTo carry out the Riegle Community Development and Regulatory Improvement Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–3, $250,000,000. Of the amount appropriated under this heading— (1)not less than $184,000,000, is available until September 30, 2018, for financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $2,882,500 may be used for the cost of direct loans: Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000; 
(2)not less than $6,000,000, notwithstanding subsections (d) and (e) of section 108 of Public Law 103–325 (12 U.S.C. 4707(d) and (e)), is available until September 30, 2018, to provide financial assistance, technical assistance, training, and outreach to community development financial institutions to expand investments that benefit individuals with disabilities; (3)not less than $16,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2018, for financial assistance, technical assistance, training and outreach programs designed to benefit Native American, Native Hawaiian, and Alaskan Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations, and other suitable providers; 
(4)not less than $19,000,000 is available until September 30, 2018, for the Bank Enterprise Award Program;  (5)up to $25,000,000 is for administrative expenses, including administration of CDFI fund programs and the New Markets Tax Credit Program, of which not less than $2,000,000 is available for capacity building to CDFIs to expand investments that benefit individuals with disabilities, and up to $300,000 is for administrative expenses to carry out the direct loan program; and 
(6)during fiscal year 2017, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $250,000,000: Provided further, That such section 114A shall remain in effect until September 30, 2017;Provided, that of the funds awarded under this heading, not less than 10 percent shall be used for awards that support investments that serve populations living in persistent poverty counties: Provided further, That for the purposes of the preceding proviso, the term “persistent poverty counties” means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates.Internal Revenue Servicetaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,156,554,000, of which not less than $6,500,000 (increased by $3,250,000) shall be for the Tax Counseling for the Elderly Program, of which not less than $12,000,000 shall be available for low-income taxpayer clinic grants, and of which not less than $15,000,000 to remain available until September 30, 2018, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance, and of which not less than $206,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,000,000 shall be for identity theft casework.enforcementFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $4,760,000,000, of which not to exceed $50,000,000 shall remain available until September 30, 2018, and of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program.operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,502,446,000, of which not to exceed $50,000,000 shall remain available until September 30, 2018; of which not to exceed $6,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2019, for research; of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter:  Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2018, a summary of cost and schedule performance information for its major information technology systems.business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $290,000,000, to remain available until September 30, 2019, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for CADE 2 and Modernized e-File information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter.administrative provisions—internal revenue service(including transfers of funds) 101.Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations. 
102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law. 103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 
104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 105.None of the funds made available to the Internal Revenue Service by this or any other Act may be used to make a video unless the Service-Wide Video Editorial Board determines in advance that making the video is appropriate, taking into account the cost, topic, tone, and purpose of the video. 
106.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 107.None of the funds made available under this or any other Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States. 
108.None of the funds made available in this or any other Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 109.None of funds made available by this or any other Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037). 
110.None of the funds made available by this or any other Act may be used to pay the salaries or expenses of any individual to carry out any transfer of funds to the Internal Revenue Service under the Patient Protection and Affordable Care Act (Public Law 111–148) or the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152). 111.None of the funds made available by this or any other Act may be used by the Internal Revenue Service to implement or enforce section 5000A of the Internal Revenue Code of 1986, section 6055 of such Code, section 1502(c) of the Patient Protection and Affordable Care Act (Public Law 111–148), or any amendments made by section 1502(b) of such Act. 
112.None of the funds made available in this or any other Act to the Internal Revenue Service may be obligated or expended— (1)to make a payment to any employee under a bonus, award, or recognition program; or 
(2)under any hiring or personnel selection process with respect to re-hiring a former employee,unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee. 113.None of the funds made available by this or any other Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information). 
114.Except to the extent provided in section 6014, 6020, or 6201(d) of the Internal Revenue Code of 1986, none of the funds in this or any other Act shall be available to the Secretary of the Treasury to provide to any person a proposed final return or statement for use by such person to satisfy a filing or reporting requirement under such Code. 115.In addition to the amounts otherwise made available in this Act for the Internal Revenue Service, $290,000,000, to be available until September 30, 2018, shall be transferred by the Commissioner to the ‘‘Taxpayer Services’’, ‘‘Enforcement’’, or ‘‘Operations Support’’ accounts of the Internal Revenue Service for an additional amount to be used solely for measurable improvements in the customer service representative level of service rate, to improve the identification and prevention of refund fraud and identity theft, and to enhance cybersecurity to safeguard taxpayer data: Provided, That such funds shall supplement, not supplant any other amounts made available by the Internal Revenue Service for such purpose: Provided further, That such funds shall not be available until the Commissioner submits to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for such funds: Provided further, That such funds shall not be used to support any provision of Public Law 111–148, Public Law 111–152, or any amendment made by either such Public Law.Administrative provisions—Department of the Treasury(including transfers of funds) 
116.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 117.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, Community Development Financial Institutions Fund Program Account, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 
118.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 119.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 
120.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service—Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 121.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 
122.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 123.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2017 until the enactment of the Intelligence Authorization Act for Fiscal Year 2017. 
124.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 125.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 
126.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund. 127.During fiscal year 2017— 
(1)none of the funds made available in this or any other Act may be used by the Department of the Treasury, including the Internal Revenue Service, to issue, revise, or finalize any regulation, revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard which is used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)); and (2)the standard and definitions as in effect on January 1, 2010, which are used to make such determinations shall apply after the date of the enactment of this Act for purposes of determining status under section 501(c)(4) of such Code of organizations created on, before, or after such date. 
128. 
(a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs. (b)The reports required under subsection (a) shall include— 
(1)the obligations made during the previous quarter by object class, office, and activity; (2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; 
(3)the number of full-time equivalents within each office during the previous quarter; (4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and 
(5)actions taken to achieve the goals, objectives, and performance measures of each office. (c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a). 
129.During fiscal year 2017, the Office of Financial Research shall provide for a public notice period of not less than 90 days before issuing any proposed report, rule, or regulation. 130. (a)Section 155 of Public Law 111–203 is amended as follows: 
(1)In subsection (b)— (A)in paragraph (1)— 
(i)by striking immediately; and (ii)by inserting as provided for in appropriation Acts after to the Office; 
(B)by striking paragraph (2); and (C)by redesignating paragraph (3) as paragraph (2). 
(2)In subsection (d), by striking the heading and inserting “Assessment Schedule.—”. (b)The amendments made by subsection (a) shall take effect on October 1, 2017. 
131.None of the funds appropriated or otherwise made available in this Act may be obligated or expended to provide for the enforcement of any rule, regulation, policy, or guideline implemented pursuant to the Department of the Treasury Guidance for United States Positions on MDBs Engaging with Developing Countries on Coal-Fired Power Generation dated October 29, 2013, when enforcement of such rule, regulation, policy, or guideline would prohibit, or have the effect of prohibiting, the carrying out of any coal-fired or other power-generation project the purpose of which is to increase exports of goods and services from the United States or prevent the loss of jobs from the United States. 132.None of the funds made available in this Act may be used to approve, license, facilitate, authorize, or otherwise allow, whether by general or specific license, travel-related or other transactions incident to non-academic educational exchanges described in section 515.565(b)(2) of title 31, Code of Federal Regulations. 
133. 
(a)None of the funds made available by this Act may be used to approve, license, facilitate, authorize, or otherwise allow the use, purchase, trafficking, or import of property confiscated by the Cuban Government. (b)In this section, the terms confiscated, Cuban Government, property, and traffic have the meanings given such terms in paragraphs (4), (5), (12)(A), and (13), respectively, of section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023). 
134. 
(a)None of the funds made available by this Act may be used to approve, license, facilitate, authorize, or otherwise allow any financial transaction with an entity owned or controlled, in whole or in part, by the Cuban military or intelligence service or with any officer of the Cuban military or intelligence service, or an immediate family member thereof. (b)The limitation on the use of funds under this section does not apply to financial transactions with respect to exports of goods permitted under the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) or to payments in furtherance of the lease agreement or other financial transactions necessary for maintenance and improvements of the United States Naval Station, Guantanamo Bay, Cuba, including any adjacent areas under the control or possession of the United States. 
(c)In this section— (1)the term “Cuban military” includes the Ministry of the Revolutionary Armed Forces and the Ministry of the Interior, and their subsidiaries; and 
(2)the term “immediate family member” means a spouse, sibling, child (adopted or otherwise), parent, grandparent, grandchild, aunt, uncle, niece, or nephew. 135. (a)None of the funds made available in this Act may be used to authorize a general license or approve a specific license under section 501.801 or 515.527 of title 31, Code of Federal Regulations, with respect to a mark, trade name, or commercial name that is the same as or substantially similar to a mark, trade name, or commercial name that was used in connection with a business or assets that were confiscated unless the original owner of the mark, trade name, or commercial name, or the bona-fide successor-in-interest has expressly consented. 
(b)In this section, the term “confiscated” has a meaning given such term in section 4(4) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023(4)). 136.None of the funds made available by this Act may be used by the Internal Revenue Service to make a determination that a church, an integrated auxiliary of a church, or a convention or association of churches is not exempt from taxation for participating in, or intervening in, any political campaign on behalf of (or in opposition to) any candidate for public office unless— 
(1)the Commissioner of Internal Revenue consents to such determination; (2)not later than 30 days after such determination, the Commissioner notifies the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate of such determination; and 
(3)such determination is effective with respect to the church, integrated auxiliary of a church, or convention or association of churches not earlier than 90 days after the date of the notification under paragraph (2).Consent under paragraph (1) may not be delegated.This title may be cited as the Department of the Treasury Appropriations Act, 2017. IIExecutive office of the president and funds appropriated to the presidentThe white housesalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000.Executive Residence at the White Houseoperating expensesFor necessary expenses of the Executive Residence at the White House, $12,723,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White House Repair and RestorationFor the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $750,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of economic adviserssalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,200,000.National Security Council and Homeland Security Councilsalaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $10,896,000 (reduced by $2,000,000).Office of AdministrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $96,116,000, of which not to exceed $12,760,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President.Presidential Transition Administrative Support(including transfer of funds)For expenses of the Office of Administration to carry out the Presidential Transition Act of 1963 and similar expenses, in addition to amounts otherwise appropriated by law, $7,582,000: Provided, That such funds may be transferred to other accounts that provide funding for offices within the Executive Office of the President and the Office of the Vice President in this Act or any other Act, to carry out such purposes.Office of Management and BudgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $91,000,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That of the funds made available for the Office of Management and Budget by this Act, no less than three full-time equivalent senior staff positions shall be dedicated solely to the Office of the Intellectual Property Enforcement Coordinator: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.Office of National Drug Control Policysalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $19,274,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $253,000,000 (increased by $7,000,000) (increased by $2,000,000) (increased by $2,000,000), to remain available until September 30, 2018, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2015 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2016, shall be funded at not less than the fiscal year 2016 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2017 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation.other federal drug control programs(including transfers of funds)For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $111,871,000, to remain available until expended, which shall be available as follows: $97,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $2,000,000 for drug court training and technical assistance; $9,500,000 for anti-doping activities; $2,121,000 for the United States membership dues to the World Anti-Doping Agency; and $1,250,000 shall be made available as directed by section 1105 of Public Law 109–469: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities.Information Technology Oversight and Reform(including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $25,000,000 (increased by $5,000,000), to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes.Special assistance to the presidentsalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,228,000.Official Residence of the Vice Presidentoperating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $299,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative provisions—Executive office of the president and funds appropriated to the president(including transfer of funds) 201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202.Within 90 days after the date of enactment of this section, the Director of the Office of Management and Budget shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate on the costs of implementing the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). Such report shall include— (1)the estimated mandatory and discretionary obligations of funds through fiscal year 2019, by Federal agency and by fiscal year, including— 
(A)the estimated obligations by cost inputs such as rent, information technology, contracts, and personnel; (B)the methodology and data sources used to calculate such estimated obligations; and 
(C)the specific section of such Act that requires the obligation of funds; and (2)the estimated receipts through fiscal year 2019 from assessments, user fees, and other fees by the Federal agency making the collections, by fiscal year, including— 
(A)the methodology and data sources used to calculate such estimated collections; and (B)the specific section of such Act that authorizes the collection of funds. 
203. 
(a)During fiscal year 2017, any Executive order or Presidential memorandum issued or revoked by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum. (b)Any such statement shall include— 
(1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government; (2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal-year period beginning in fiscal year 2017; and 
(3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2017. (c)If an Executive order or Presidential memorandum is issued during fiscal year 2017 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued. 
204.None of the funds made available in this Act may be used to pay the salaries and expenses of any officer or employee of the Executive Office of the President to prepare, sign, or approve statements abrogating legislation passed by the House of Representatives and the Senate and signed by the President. 205.None of the funds made available by this Act may be used to pay the salaries and expenses of any officer or employee of the Executive Office of the President to prepare or implement an Executive order or Presidential memorandum that contravenes existing law. This title may be cited as the Executive Office of the President Appropriations Act, 2017.  IIIThe judiciarySupreme Court of the United Statessalaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $76,668,000, of which $1,500,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $14,868,000, to remain available until expended.United States Court of Appeals for the Federal Circuitsalaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $30,108,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.United States Court of International Tradesalaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $18,462,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.Courts of Appeals, District Courts, and Other Judicial ServicesSalaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,010,000,000 (reduced by $1,000,000) (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $6,260,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,056,326,000, to remain available until expended.fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $43,723,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.court security(including transfers of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $565,388,000, of which not to exceed $20,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States Courtssalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $87,500,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal Judicial CenterSalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $28,200,000; of which $1,800,000 shall remain available through September 30, 2018, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.United States Sentencing Commissionsalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $18,000,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(including transfer of funds) 301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3314(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the second sentence (relating to the District of Kansas) following paragraph (12), by striking 25 years and 6 months and inserting 26 years and 6 months. (b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 23 years and 6 months and inserting 24 years and 6 months. 
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— (1)in the first sentence by striking 14 years and inserting 15 years; 
(2)in the second sentence (relating to the central District of California), by striking 13 years and 6 months and inserting 14 years and 6 months; and (3)in the third sentence (relating to the western district of North Carolina), by striking 12 years and inserting 13 years. 
307. 
(a)Section 1871(b) of title 28, United States Code, is amended in paragraph (1) by striking $40 and inserting $50.  (b) EFFECTIVE DATE.— The amendment made in subsection (a) shall take effect 45 days after the date of enactment of this Act. 
308. 
(a)Section 2(a)(2)(A) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121) is amended by striking subparagraphs (B), (C), (D), and (E) and inserting subparagraphs (B), (C), (D), (E), (F), (G), and (H).  (b)Section 2(a)(2) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121) is amended by adding at the end the following:  
 
(F)Eastern district of MichiganThe 1st vacancy in the office of a bankruptcy judge for the eastern district of Michigan— (i)occurring 6 years or more after the date of the enactment of this Act, and 
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge,shall not be filled. (G)District of Puerto RicoThe 1st vacancy in the office of a bankruptcy judge for the district of Puerto Rico— 
(i)occurring 6 years or more after the date of the enactment of this Act, and (ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge,shall not be filled. 
(H)Eastern district of VirginiaThe 1st vacancy in the office of a bankruptcy judge for the eastern district of Virginia— (i)occurring 6 years or more after the date of the enactment of this Act, and 
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge,shall not be filled.. (c)Section 2(a)(2)(C) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121) is amended— 
(1)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; (2)by inserting before clause (ii), as so redesignated, the following:  
 
(i)in the case of the 1st and 2d vacancies, occurring more than 6 years after the date of the enactment of this Act,; and  (3)in clause (ii), as so redesignated, by inserting in the case of the 3d and 4th vacancies, before occurring more than 5 years. 
(d)Section 2(a)(2)(D)(i) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121) is amended (with regard to the 1st and 2d vacancies in the southern district of Florida) by striking 5 years and inserting 6 years. This title may be cited as the Judiciary Appropriations Act, 2017 .  IVDistrict of ColumbiaFederal Fundsfederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $20,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $40,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions.federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $274,541,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,303,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $124,800,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $74,783,000, of which not to exceed $2,500 is for official reception and representation expenses; and $60,655,000, to remain available until September 30, 2018, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $6,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts.federal payment for defender services in the district of columbia courtsFor payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $49,890,000, to remain available until expended: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.federal payment to the court services and offender supervision agency for the district of columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $246,386,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which $182,564,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons; and of which $63,822,000 shall be available to the Pretrial Services Agency: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That amounts under this heading may be used for programmatic incentives for defendants to successfully complete their terms of supervision.federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $41,359,000: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies.federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $2,000,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2018, to the Commission on Judicial Disabilities and Tenure, $310,000, and for the Judicial Nomination Commission, $275,000.federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $45,000,000, to remain available until expended, for payments authorized under the Scholarship for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships $3,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) and 3009 of the Act.Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $450,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000.District of Columbia FundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (“General Fund”) for programs and activities set forth under the heading “Part A—Summary of Expenses” and at the rate set forth under such heading, as included in D.C. Bill 21–668, as amended as of the date of the enactment of this Act: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2017 under this heading shall not exceed the estimates included in D.C. Bill 21–668, as amended as of the date of the enactment of this Act, or the sum of the total revenues of the District of Columbia for such fiscal year: Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2017, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects: Provided further, That the Fiscal Year 2017 Local Budget Act is repealed. This title may be cited as the District of Columbia Appropriations Act, 2017. VIndependent agenciesAdministrative Conference of the United Statessalaries and expensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,100,000, to remain available until September 30, 2018, of which not to exceed $1,000 is for official reception and representation expenses.Bureau Of Consumer Financial Protectionadministrative provisions 
501.Section 1017(a)(2)(C) of Public Law 111–203 is repealed. 502.Effective October 1, 2017, notwithstanding section 1017 of Public Law 111–203— 
(1)the Board of Governors of the Federal Reserve System shall not transfer amounts specified under such section to the Bureau of Consumer Financial Protection; and (2)there are authorized to be appropriated to the Bureau of Consumer Financial Protection such sums as may be necessary to carry out the authorities of the Bureau under Federal consumer financial law. 
503. 
(a) During fiscal year 2017, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request. (b) (1)Any such notification shall include the amount of the funds requested, an explanation of how the funds will be obligated by object class and activity, and why the funds are necessary to protect consumers. 
(2)Any notification required by this section shall be made available on the Bureau’s public Web site. 504. (a)Not later than 2 weeks after the end of each quarter of each fiscal year, the Bureau of Consumer Financial Protection shall submit a report on its activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate.  
(b)The reports required under subsection (a) shall include— (1)the obligations made during the previous quarter by object class, office, and activity; 
(2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; (3)the number of full-time equivalents within each office during the previous quarter; 
(4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and (5)actions taken to achieve the goals, objectives, and performance measures of each office. 
(c)At the request of any committee specified in subsection (a), the Bureau of Consumer Financial Protection shall make Bureau officials available to testify on the contents of the reports required under subsection (a). 505. (a)In generalSection 1011 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5491) is amended— 
(1)by striking subsections (b), (c), and (d); (2)by redesignating subsection (e) as subsection (c); and 
(3)by inserting after subsection (a) the following:  (b)Management of the Bureau (1)In generalThe management of the Bureau shall be vested in a Board of Directors consisting of 5 members, who shall be appointed by the President, by and with the advice and consent of the Senate, from among individuals who— 
(A)are citizens of the United States; and (B)have developed strong competency and understanding of, and have experience working with, financial products and services. 
(2)Terms 
(A)In generalExcept as provided in subparagraph (B), each member of the Board, including the Chairperson, shall serve for a term of 5 years. (B)Staggered termsThe members of the Board shall serve staggered terms, which shall initially be for terms of 1, 2, 3, 4, and 5 years, respectively, and such members shall be appointed such that, after the appointments of the initial 5 members of the Board, members of different political parties are appointed alternately. 
(C)RemovalThe President may remove any member of the Board for inefficiency, neglect of duty, or malfeasance in office. (D)VacanciesAny member of the Board appointed to fill a vacancy occurring before the expiration of the term to which the predecessor of that member was appointed (including the Chairperson) shall be appointed only for the remainder of the term. 
(E)Continuation of serviceEach member of the Board may continue to serve after the expiration of the term of office to which that member was appointed until a successor has been appointed by the President and confirmed by the Senate, except that a member may not continue to serve more than 1 year after the date on which the term of that member would otherwise expire. (F)Successive termsA member of the Board may not be reappointed to a second consecutive term, except that an initial member of the Board appointed for less than a 5-year term may be reappointed to a full 5-year term and a future member appointed to fill an unexpired term may be reappointed for a full 5-year term. 
(3)AffiliationNot more than 3 members of the Board shall be members of any 1 political party. (4)Chairperson of the board (A)AppointmentThe President shall appoint 1 of the 5 members of the Board to serve as Chairperson of the Board. 
(B)AuthorityThe Chairperson shall be the principal executive officer of the Bureau, and shall exercise all of the executive and administrative functions of the Bureau, including with respect to— (i)the supervision of personnel employed by the Bureau (other than personnel employed regularly and full time in the immediate offices of members of the Board other than the Chairperson); 
(ii)the distribution of business among personnel appointed and supervised by the Chairperson and among administrative units of the Bureau; and (iii)the use and expenditure of funds. 
(C)LimitationIn carrying out any of the functions of the Chairperson under this paragraph, the Chairperson shall be governed by general policies of the Bureau and by such regulatory decisions, findings, and determinations as the Bureau may by law be authorized to make. (D)Requests or estimates related to appropriationsAny request or estimate for regular, supplemental, or deficiency appropriations on behalf of the Bureau, including any request for a transfer of funds under section 1017(a), may not be submitted by the Chairperson without the prior approval of the Board. 
(E)VacancyThe President may designate a member of the Board to serve as Acting Chairperson in the event of a vacancy in the office of the Chairperson. (5)Compensation (A)ChairpersonThe Chairperson shall receive compensation at the rate prescribed for level I of the Executive Schedule under section 5312 of title 5, United States Code. 
(B)Other members of the boardThe 4 members of the Board other than the Chairperson shall each receive compensation at the rate prescribed for level II of the Executive Schedule under section 5313 of title 5, United States Code. (6)Other employment prohibitedA member of the Board may not engage in any other business, vocation, or employment.. 
(b)Technical and conforming amendments 
(1)Consumer Financial Protection Act of 2010The Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended— (A)in section 1002 (12 U.S.C. 5481)— 
(i)by striking paragraph (10) and inserting:  (10)BoardThe term Board means the Board of Directors of the Bureau of Consumer Financial Protection.; and 
(ii)by inserting after paragraph (29) the following:  (30)ChairpersonThe term Chairperson means the Chairperson of the Board of Directors of the Bureau of Consumer Financial Protection.; 
(B)in section 1012 (12 U.S.C. 5492)— (i)in subsection (a)(8), by striking appointed and supervised by the Director and inserting appointed by the Board and supervised by the Chairperson; 
(ii)in subsection (b), by striking Director and inserting Board; and (iii)in subsection (c)— 
(I)in paragraph (2)(A), by striking Director and inserting Board; and (II)in paragraph (4), by striking the Director each place that term appears and inserting any member of the Board; 
(C)in section 1013 (12 U.S.C. 5493)— (i)in subsections (a), (b), (d), and (e), by striking Director each place that term appears and inserting Board; 
(ii)in subsection (c)— (I)in paragraphs (1) and (2), by striking Director each place that term appears and inserting Board; and 
(II)in paragraph (3)— (aa)by striking Assistant Director each place that term appears and inserting Head of Office; and 
(bb)by striking the Director each place that term appears and inserting the Board; (iii)in subsection (g)— 
(I)in paragraph (1), by striking Director and inserting Board; and (II)in paragraph (2)— 
(aa)in the paragraph heading, by striking Assistant director and inserting Head of the office; and (bb)by striking an assistant director and inserting the Head of the Office of Financial Protection for Older Americans; 
(D)in section 1014 (12 U.S.C. 5494), by striking Director each place that term appears and inserting Board; (E)in section 1016(a) (12 U.S.C. 5496(a)), by striking Director of the Bureau and inserting Chairperson; 
(F)in section 1017— (i)in subsection (a)— 
(I)in paragraph (1), by striking Director and inserting Board; (II)in paragraph (4)— 
(aa)in subparagraph (A)— (AA)by striking Director shall and inserting Board shall; 
(BB)by striking Director, and inserting Board,; and (CC)by striking Director in each place that term appears and inserting Board in; 
(bb)in subparagraph (D), by striking Director and inserting Board; and (cc)in subparagraph (E), by striking Director to and inserting Board to; and 
(III)in paragraph (5)(C), by striking Director of the Bureau and inserting Chairperson; (ii)in subsection (c)(1)— 
(I)by striking Director, and inserting Board,; and (II)by striking Director and and inserting the members of the Board and; and 
(iii)in subsection (e), by striking Director each place that term appears and inserting Board; (G)in subtitles B (12 U.S.C. 5511 et seq.), C (12 U.S.C. 5531 et seq.), and G (12 U.S.C. 5601 et seq.), by striking Director each place that term appears and inserting Board; 
(H)in section 1061(c)(2)(C)(i) (12 U.S.C. 5581(c)(2)(C)(i)), by striking the Board and inserting the National Credit Union Administration Board; and (I)in section 1066(a) (12 U.S.C. 5586(a)), by inserting first before Director. 
(2)Financial stability act of 2010Section 111(b)(1)(D) of the Financial Stability Act of 2010 (12 U.S.C. 5321(b)(1)(D)) is amended by striking Director of the Bureau and inserting Chairperson of the Board of Directors of the Bureau. (3)Mortgage reform and anti-predatory lending actSection 1447 of the Mortgage Reform and Anti-Predatory Lending Act (12 U.S.C. 1701p–2) is amended by striking Director each place the term appears and inserting Board of Directors. 
(4)Electronic fund transfer actSection 920(a)(4)(C) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2(a)(4)(C)) is amended by striking Director of the Bureau and inserting Board of Directors of the Bureau. (5)Expedited funds availability actThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended by striking Director of the Bureau each place that term appears and inserting Board of Directors of the Bureau. 
(6)Federal deposit insurance actSection 2 of the Federal Deposit Insurance Act (12 U.S.C. 1812) is amended— (A)by striking Director of the Consumer Financial Protection Bureau each place that term appears and inserting Chairperson of the Board of Directors of the Bureau of Consumer Financial Protection; and 
(B)in subsection (d)(2), by striking Comptroller or Director and inserting Comptroller or Chairperson. (7)Federal financial institutions examination council act of 1978Section 1004(a)(4) of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)) is amended by striking Director of the Consumer Financial Protection Bureau and inserting Chairperson of the Board of Directors of the Bureau of Consumer Financial Protection. 
(8)Financial literacy and education improvement actSection 513 of the Financial Literacy and Education Improvement Act (20 U.S.C. 9702) is amended by striking Director each place that term appears and inserting Chairperson of the Board of Directors. (9)Home mortgage disclosure act of 1975Section 307 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2806) is amended by striking Director of the Bureau of Consumer each place that term appears and inserting Board of Directors of the Bureau of Consumer. 
(10)Interstate land sales full disclosure actThe Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.) is amended— (A)in section 1402(1) (15 U.S.C. 1701(1)), by striking Director means the Director and inserting Board means the Board of Directors; 
(B)by striking Director each place that term appears and inserting Board; (C)in section 1403(c) (15 U.S.C. 1702(c))— 
(i)by striking by him and inserting by the Board; and (ii)by striking he and inserting the Board; 
(D)in section 1407 (15 U.S.C. 1706)— (i)in subsection (c), by striking he and inserting the Board; and 
(ii)in subsection (e), by striking him and inserting the Board; (E)in section 1411 (15 U.S.C. 1710)— 
(i)in subsection (a)— (I)by striking his findings and inserting its finding; and 
(II)by striking his recommendation and inserting a recommendation; and (ii)in subsection (b), by striking Secretary’s order and inserting order of the Board; 
(F)in section 1415 (15 U.S.C. 1714)— (i)by striking him each place that term appears and inserting the Board; 
(ii)in subsection (a), by striking he may, in his discretion and inserting the Board may, at the discretion of the Board; (iii)in subsection (b), by striking he each time that term appears and inserting the Board; and 
(iv)by striking in his discretion each time that term appears and inserting at the discretion of the Board; (G)in section 1416(a) (15 U.S.C. 1715(a))— 
(i)by striking of the Bureau of Consumer Financial Protection the first time that term appears; (ii)by striking his functions, duties, and powers and inserting the functions, duties, and powers of the Board; 
(iii)by striking his administrative law judges and inserting the administrative law judges of the Bureau of Consumer Financial Protection; and (iv)by striking himself and inserting the Board; 
(H) 
(i)in section 1418a(b)(4) (15 U.S.C. 1717a(b)(4)), by striking The Secretary’s determination or order and inserting A determination or order of the Board; and (ii)in section 1418a(d) (15 U.S.C. 1717a(d)), by striking the Secretary’s determination or order and inserting a determination or order of the Board; 
(I)in section 1419 (15 U.S.C. 1718)— (i)by striking him and inserting the Board; 
(ii)by striking his rules and regulations and inserting the rules and regulations of the Board; and (iii)by striking his jurisdiction and inserting the jurisdiction of the Bureau of Consumer Financial Protection; and 
(J)in section 1420 (15 U.S.C. 1719)— (i)by inserting or any member of the Board before in any proceeding; and 
(ii)by striking him and inserting the Board or any member of the Board. (11)Real estate settlement procedures act of 1974Section 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604) is amended— 
(A)by striking Director of and inserting Board of Directors of; and (B)by striking Director each place that term appears and inserting Board. 
(12)S.A.F.E. mortgage licensing act of 2008The S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended— (A)in section 1503(10) (12 U.S.C. 5102(10))— 
(i)in the paragraph heading, by striking Director and inserting Board; and (ii)by striking Director means the Director and inserting Board means the Board of Directors; 
(B)by striking Director each place that term appears and inserting Board; (C)in section 1514(b)(5) (12 U.S.C. 5113(b)(5)), by striking Secretary’s expenses and inserting expenses of the Board; 
(D)in section 1514(c)(4)(C) (12 U.S.C. 5113(c)(4)(C)), by striking Secretary’s and inserting Board’s; (E)in the headings of section 1514(c)(1), (c)(4)(A), and (c)(5), by striking director and inserting board; and 
(F)in the heading of section 1514(d), by striking Director and inserting Board. (13)Title 44Section 3513(c) of title 44, United States Code, is amended by striking Director of the Bureau and inserting Board of Directors of the Bureau. 
(c)ReferencesAny reference in a law, regulation, document, paper, or other record of the United States to the Director of the Bureau of Consumer Financial Protection shall be deemed a reference to the Board of Directors of the Bureau of Consumer Financial Protection, unless otherwise specified in this Act. (d)Effective dateThis section and the amendments made by this section shall take effect on the later of— 
(1)October 1, 2017; or (2)the date on which not less than 3 persons have been confirmed by the Senate to serve as members of the Board of Directors of the Bureau of Consumer Financial Protection. 
506.None of the funds made available in this Act or transferred to the Bureau of Consumer Financial Protection pursuant to section 1017 of Public law 111–203 may be used to regulate pre-dispute arbitration agreements (as described in section 1028 of Public Law 111–203) and any regulation finalized by the Bureau to regulate pre-dispute arbitration agreements shall have no legal force or effect until the requirements regarding pre-dispute arbitration specified in the report accompanying this Act under the heading ‘‘Bureau of Consumer Financial Protection,” are fulfilled.Consumer Product Safety Commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $121,300,000, of which $1,000,000 shall be available for the advisory committees in the report accompanying this Act under the heading Consumer Product Safety Commission, and of which $1,300,000 shall remain available until expended to carry out the program, including administrative costs, required by section 1405 of the Virginia Graeme Baker Pool and Spa Safety Act (Public Law 110–140; 15 U.S.C. 8004).Administrative provision—consumer product safety commission 510.During fiscal year 2017, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— 
(1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— (A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements; 
(B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; (C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and 
(D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and (2)a report containing the results of the study completed under paragraph (1) is delivered to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives; 
(C)the Committee on Appropriations of the Senate; and (D)the Committee on Appropriations of the House of Representatives.Election Assistance Commissionsalaries and expensesFor necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $4,900,000.Federal communications commissionSalaries and expensesFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $314,844,000, to remain available until expended: Provided, That $314,844,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2017 so as to result in a final fiscal year 2017 appropriation estimated at $0: Provided further, That any offsetting collections received in excess of $314,844,000 in fiscal year 2017 shall not be available for obligation: Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2016, shall not be available for obligation: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $106,000,000 for fiscal year 2017: Provided further, That, of the amount appropriated under this heading, not less than $11,751,000 shall be for the salaries and expenses of the Office of Inspector General.Federal Deposit Insurance Corporationoffice of the inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $35,958,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.Federal Election Commissionsalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $80,540,000, of which $8,000,000 shall remain available until September 30, 2018, for lease expiration and replacement lease expenses; and of which not to exceed $5,000 shall be available for reception and representation expenses.Federal Labor Relations Authoritysalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, $26,631,000, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles and rental of conference rooms in the District of Columbia and elsewhere; and of which not to exceed $1,500 shall be available for official reception and representation expenses: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal Trade Commissionsalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $317,000,000 (increased by $1,000,000), to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $125,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $15,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2017, so as to result in a final fiscal year 2017 appropriation from the general fund estimated at not more than $177,000,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General Services Administrationreal property activitiesfederal buildings fundlimitations on availability of revenue(including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $9,244,808,000 (reduced by $7,000,000) (reduced by $1,784,000) (reduced by $800,000) (reduced by $3,300,000) (reduced by $2,000,000) (reduced by $5,000,000), of which— (1)$504,918,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) as follows: 
(A)National Capital Region, FBI Headquarters Consolidation, $200,000,000; (B)California, Calexico, Calexico West Land Port of Entry, $248,213,000; 
(C)District of Columbia, Washington, Southeast Federal Center Remediation, $7,000,000; (D)Pembina, North Dakota, United States Department of Agriculture (USDA) Animal and Plant Health Inspection Service (APHIS), $5,749,000; 
(E)Boyers, Pennsylvania, Federal Office Building, $31,200,000; and (F)Austin, Texas, Internal Revenue Service (IRS) Annex Building, $12,756,000:Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount; 
(2)$758,790,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— (A)$300,000,000 is for Major Repairs and Alterations; 
(B)$312,090,000 is for Basic Repairs and Alterations; and (C)$146,700,000 is for Special Emphasis Programs, of which— 
(i)$20,000,000 is for Fire and Life Safety; (ii)$26,700,000 is for Judiciary Capital Security; 
(iii)$100,000,000 is for Consolidation Activities: Provided, That consolidation projects result in reduced annual rent paid by the tenant agency: Provided further, That no consolidation project exceed $10,000,000 in costs: Provided further, That consolidation projects are approved by each of the committees specified in section 3307(a) of title 40, United States Code: Provided further, That preference is given to consolidation projects that achieve a utilization rate of 130 usable square feet or less per person for office space: Provided further, That the obligation of funds under this paragraph for consolidation activities may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken, including estimated savings, has been submitted to the Committees on Appropriations of the House of Representatives and the Senate:Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; (3)$5,645,000,000 (reduced by $7,000,000) (reduced by $1,784,000) (reduced by $800,000) (reduced by $3,300,000) (reduced by $2,000,000) (reduced by $5,000,000) for rental of space to remain available until expended; and 
(4)$2,336,100,000 for building operations to remain available until expended, of which $1,184,790,000 is for building services, and $1,151,310,000 is for salaries and expenses: Provided, That not to exceed 5 percent of any appropriation made available under this paragraph for building operations may be transferred between and merged with such appropriations upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but no such appropriation shall be increased by more than 5 percent by any such transfers:  Provided further, That section 521 of this title shall not apply with respect to funds made available under this heading for building operations: Provided further, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2017, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.general activitiesgovernment-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $58,000,000, of which $1,000,000 shall remain available until September 30, 2018.operating expensesFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; and services as authorized by 5 U.S.C. 3109; $47,966,000, of which $24,569,000 is for Real and Personal Property Management and Disposal and $23,397,000 is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses.Civilian Board of Contract AppealsFor expenses authorized by law, not otherwise provided for, for activities associated with the Civilian Board of Contract Appeals and services as authorized by 5 U.S.C. 3109, $9,275,000. office of inspector generalFor necessary expenses of the Office of Inspector General and services authorized by 5 U.S.C. 3109, $65,000,000, of which $2,000,000 is available until September 30, 2018: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $1,932,000.Expenses, Presidential Transition(including transfer of funds)For necessary expenses to carry out the Presidential Transition Act of 1963 (3 U.S.C. 102 note), $9,500,000, of which not to exceed $1,000,000 is for activities authorized by paragraphs (8) and (9) of section 3(a) of the Act: Provided, That such amounts may be transferred to the Acquisition Services Fund or Federal Buildings Fund to reimburse obligations incurred prior to the date of enactment of this Act for the purposes provided herein related to the Presidential election in 2016: Provided further, That amounts available under this heading shall be in addition to any other amounts available for such purposes.Federal Citizen Services Fund (including transfers of funds) For necessary expenses of the Office of Citizen Services and Innovative Technologies, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $55,894,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $150,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2017 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That any appropriations provided to the Electronic Government Fund that remain unobligated may be transferred to the Federal Citizen Services Fund: Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act.Administrative Provisions—General Services Administration(including transfer of funds) 520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles. 
521.Funds in the Federal Buildings Fund made available for fiscal year 2017 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate. 522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2018 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved 5-year construction plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded. 
523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 
525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution. 526.With respect to each project funded under the heading Major Repairs and Alterations or Judiciary Capital Security Program, and with respect to E-Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act. 
527.Strike subsection (d) of section 3173 of title 40, United States Code.Merit Systems Protection BoardSalaries and Expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $44,786,000, to remain available until September 30, 2018, and in addition not to exceed $2,345,000, to remain available until September 30, 2018, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.National archives and records administrationoperating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $380,634,000.office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,801,000.repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,500,000, to remain available until expended. national historical publications and records commissiongrants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $6,000,000, to remain available until expended.National Credit Union Administrationcommunity development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $2,000,000 shall be available until September 30, 2018, for technical assistance to low-income designated credit unions.Office of Government Ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $16,090,000.Office of Personnel ManagementSalaries and Expenses(including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $144,867,000: Provided, That of the total amount made available under this heading, not to exceed $37,000,000 shall remain available until September 30, 2018, for the operation and strengthening of the security of OPM legacy and Shell environment IT systems and the modernization, migration, and testing of such systems: Provided further, That the amount made available by the previous proviso may not be obligated until the Director of the Office of Personnel Management submits to the Committees on Appropriations of the Senate and the House of Representatives a plan for expenditure of such amount, prepared in consultation with the Director of the Office of Management and Budget, the Administrator of the United States Digital Service, and the Secretary of Homeland Security, that— (1)identifies the full scope and cost of the IT systems remediation and stabilization project; 
(2)meets the capital planning and investment control review requirements established by the Office of Management and Budget, including Circular A–11, part 7; (3)includes a Major IT Business Case under the requirements established by the Office of Management and Budget Exhibit 300; 
(4)complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Government; (5)complies with all Office of Management and Budget, Department of Homeland Security and National Institute of Standards and Technology requirements related to securing the agency’s information system as described in 44 U.S.C. 3554; and 
(6)is reviewed and commented upon by the Inspector General of the Office of Personnel Management, and such comments are submitted to the Director of the Office of Personnel Management before the date of such submission:Provided further, That, not later than 6 months after the date of enactment of this Act, the Comptroller General shall submit to the Committees on Appropriations of the Senate and the House of Representatives a report that— (A)evaluates— 
(i)the steps taken by the Office of Personnel Management to prevent, mitigate, and respond to data breaches involving sensitive personnel records and information; (ii)the Office’s cybersecurity policies and procedures in place on the date of enactment of this Act, including policies and procedures relating to IT best practices such as data encryption, multifactor authentication, and continuous monitoring; 
(iii)the Office’s oversight of contractors providing IT services; and (iv)the Office’s compliance with government-wide initiatives to improve cybersecurity; and 
(B)sets forth improvements that could be made to assist the Office of Personnel Management in addressing cybersecurity challenges:Provided further, That of the total amount made available under this heading, $391,000 may be made available for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $141,611,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Providedfurther , That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2017, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.Office of Inspector Generalsalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $5,072,000, and in addition, not to exceed $26,662,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.Office of Special Counselsalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12) as amended by Public Law 107–304, the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199), and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $25,735,000 (increased by $800,000).Postal Regulatory Commissionsalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $16,200,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and Civil Liberties Oversight BoardSalaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $8,297,000 (increased by $1,784,000).Securities and Exchange Commissionsalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,555,000,000, to remain available until expended; of which not less than $14,700,000 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence; of which funding for information technology initiatives shall be increased over the fiscal year 2016 level by not less than $50,000,000; and of which not less than $72,049,000 shall be for the Division of Economic and Risk Analysis: Provided, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further, That not to exceed $1,555,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2017 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2017 appropriation from the general fund estimated at not more than $0.Selective Service Systemsalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $22,703,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.Small Business AdministrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $268,000,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2017: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2018.Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $243,100,000, to remain available until September 30, 2018: Provided, That $125,000,000 (increased by $5,000,000) shall be available to fund grants for performance in fiscal year 2017 or fiscal year 2018 as authorized by section 21 of the Small Business Act: Provided further, That $31,000,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That $20,000,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 1207 of Public Law 111–240.office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $19,900,000.office of advocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,320,000, to remain available until expended.Business loans program account(including transfer of funds)For the cost of direct loans, $4,338,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2017 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2017 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $28,500,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2017 commitments for loans authorized under subparagraph (C) of section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: Provided further, That during fiscal year 2017 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2017, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $152,726,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.disaster loans program account(including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $185,977,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $175,977,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $9,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses.Administrative Provisions—Small Business Administration(including transfer of funds)(including rescission) 530.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
531. 
(a)None of the funds made available under this Act may be used to collect a guarantee fee under section 7(a)(18) of the Small Business Act (15 U.S.C. 636(a)(18)) with respect to a loan guaranteed under section 7(a)(31) of such Act that is made to a small business concern (as defined under section 3 of such Act (15 U.S.C. 632)) that is 51 percent or more owned and controlled by 1 or more individuals who is a veteran (as defined in section 101 of title 38, United States Code) or the spouse of a veteran. (b)Nothing in this section shall be construed to limit the authority of the Administrator of the Small Business Administration to waive such a guarantee fee or any other loan fee with respect to a loan to a small business concern described in subsection (a) or any other borrower. 
532.Of the unobligated balances available for the Certified Development Company Program under section 503 of the Small Business Investment Act of 1958, as amended, $55,000,000 are hereby permanently rescinded: Provided, That no amounts may be so rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. United States Postal Servicepayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $41,151,000: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices.Office of inspector generalSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $258,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $51,300,000: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge. VIGeneral provisions—this act(including rescission) 601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 
606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 
608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2017, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2017 from appropriations made available for salaries and expenses for fiscal year 2017 in this Act, shall remain available through September 30, 2018, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610. 
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— (1)any official background investigation report on any individual from the Federal Bureau of Investigation; or 
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service. (b)Subsection (a) shall not apply— 
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or (2)if such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions. 614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code). 616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 618. (a) (1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency. (b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
619. 
(a)There are appropriated for the following activities the amounts required under current law: (1)Compensation of the President (3 U.S.C. 102). 
(2)Payments to— (A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o)); 
(B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and (C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)). 
(3)Payment of Government contributions— (A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and 
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87). (4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). 
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code. (b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act. 
620.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 621.None of the funds made available by this Act may be used to pay the salaries and expenses for the following positions: 
(1)Director, White House Office of Health Reform, or any substantially similar position. (2)Assistant to the President for Energy and Climate Change, or any substantially similar position. 
(3)Senior Advisor to the Secretary of the Treasury assigned to the Presidential Task Force on the Auto Industry and Senior Counselor for Manufacturing Policy, or any substantially similar position. (4)White House Director of Urban Affairs, or any substantially similar position. 
622.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code. 623. (a)Not later than 180 days after the date of enactment of this section, the agencies specified in subsection (b) shall each submit a report to the Committees on Appropriations of the House of Representatives and the Senate on— 
(1)increasing public participation in the rulemaking process and reducing uncertainty; (2)improving coordination with other Federal agencies to eliminate redundant, inconsistent, and overlapping regulations; and 
(3)identifying existing regulations that have been reviewed and determined to be outmoded, ineffective, or excessively burdensome. (b)The agencies required to submit a report specified in subsection (a) are— 
(1)the Consumer Product Safety Commission; (2)the Federal Communications Commission; 
(3)the Federal Trade Commission; and (4)the Securities and Exchange Commission.  
624.The unobligated balance in the Securities and Exchange Commission Reserve Fund established by section 991 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) is permanently rescinded. 625.None of the funds made available by this Act shall be used by the Securities and Exchange Commission to study, develop, propose, finalize, issue, or implement any rule, regulation, or order regarding the disclosure of political contributions to tax exempt organizations, or dues paid to trade associations. 
626.None of the funds made available by this or any other Act may be used by the Financial Stability Oversight Council to make a determination, pursuant to subsection (a) or (b) of section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323), with respect to a nonbank financial company until— (1)the Financial Stability Oversight Council, in the notice described in subsection (e)(1) of such section, identifies with specificity the risks to the financial stability of the United States presented by the nonbank financial company and explains in sufficient detail why regulatory action by the relevant primary financial regulatory agency would be insufficient to mitigate or prevent such risks; and 
(2)if the nonbank financial company presents a plan in a hearing conducted pursuant to subsection (e)(2) of such section to modify its business, structure, or operations in order to mitigate the risks identified in such a notice— (A)the Financial Stability Oversight Council makes a determination as to whether such plan, if implemented, adequately mitigates the identified risks; and 
(B)if the Financial Stability Oversight Council determines that such plan would adequately mitigate the identified risk, the Council— (i)approves such plan; and 
(ii)allows the nonbank financial company a reasonable period of time to implement such plan. 627.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States. 
628. 
(a)In each of fiscal years 2017 through 2025, section 628 of division E of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 2469) applies to a joint sales agreement regardless of any change in the ownership of the stations involved in such agreement. (b)In the case of a joint sales agreement to which such section applies, while such section is in effect, the Federal Communications Commission— 
(1)may not require the termination or modification of such agreement as a condition of the transfer or assignment of a station license or the transfer of station ownership or control; and (2)upon request of the transferee or assignee of the station license, shall eliminate any such condition that was imposed after March 31, 2014, and permit the licensees of the stations whose advertising was jointly sold pursuant to such agreement to enter into a new joint sales agreement on substantially similar terms and conditions as the prior agreement. 
(c)In this section, the term “joint sales agreement” has the meaning given such term in Note 2(k) to section 73.3555 of title 47, Code of Federal Regulations, and where a joint sales agreement is part of a broader contract, this section shall be limited to the joint sales agreement portion of such contract. 629.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II. 
630.None of the funds made available by this Act may be used to implement, administer, or enforce any rule (as defined in section 551 of title 5, United States Code), or any amendment or repeal of an existing rule, that is adopted by vote of the Federal Communications Commission after the date of the enactment of this Act, unless the Commission publishes the text of such rule, amendment, or repeal on the Internet Web site of the Commission not later than 21 days before the date on which the vote occurs. 631.None of the funds made available by this Act may be used to regulate, directly or indirectly, the prices, other fees, or data caps and allowances (as such terms are described in paragraph 164 of the Report and Order on Remand, Declaratory Ruling, and Order in the matter of protecting and promoting the open Internet, adopted by the Federal Communications Commission on February 26, 2015 (FCC 15–24)) charged or imposed by providers of broadband Internet access service (as defined in the final rules in Appendix A of such Report and Order on Remand, Declaratory Ruling, and Order) for such service, regardless of whether such regulation takes the form of requirements for future conduct or enforcement regarding past conduct. 
632.None of the funds made available by this Act may be used to implement, administer, or enforce the Report and Order on Remand, Declaratory Ruling, and Order in the matter of protecting and promoting the open Internet, adopted by the Federal Communications Commission on February 26, 2015 (FCC 15–24), until the first date on which there has been a final disposition (including the exhaustion of or expiration of the time for any appeals) of all of the following civil actions: (1)Alamo Broadband Inc. v. Federal Communications Commission, et al., No. 15–60201, pending in the United States Court of Appeals for the Fifth Circuit as of the date of the enactment of this Act. 
(2)United States Telecom Assoc. v. Federal Communications Commission, et al., No. 15–1063, pending in the United States Court of Appeals for the District of Columbia Circuit as of the date of the enactment of this Act. (3)CenturyLink v. Federal Communications Commission, No. 15–1099, pending in the United States Court of Appeals for the District of Columbia Circuit as of the date of the enactment of this Act. 
633. 
(a)Section 1105(a)(35) of title 31, United States Code, is amended— (1)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B); 
(2)by striking homeland security in each instance it appears and inserting cybersecurity; and (3)by amending subparagraph (B) (as redesignated by paragraph (1)) to read as follows: 
 
(B)Prior to implementing this paragraph, including determining what Federal activities or accounts constitute cybersecurity for purposes of budgetary classification, the Office of Management and Budget shall consult with the Committees on Appropriations and the Committees on the Budget of the House of Representatives and the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Government Affairs of the Senate. . (b)The amendments made by subsection (a) shall apply to budget submissions under section 1105(a) of title 31, United States Code, for fiscal year 2018 and each subsequent fiscal year. 
634. 
(a)Effective one year after the date of the enactment of this Act, subtitle B of title IV of Public Law 102–281 is repealed.  (b)On the day before the date of the repeal under subsection (a), the Secretary of the Treasury shall transfer the amounts in the fund described in section 408(a) of subtitle A of title IV of such Public Law into the general fund of the Treasury.  
635. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication activities, or other law enforcement- or victim assistance-related activity. 
636. 
(a)None of the funds made available by this Act may be used to finalize, adopt, implement, administer, or enforce any proposed rule under section 629 of the Communications Act of 1934 (47 U.S.C. 549) before the date that is 180 days after the completion of the following process: (1)There has been completed a study that— 
(A)evaluates the potential costs and benefits of the proposed rule and the potential costs and benefits of other market-based solutions; and (B)meets the requirements of subsection (b). 
(2)The Federal Communications Commission has— (A)sought public comment on the study described in paragraph (1); 
(B)provided a period of not less than 90 days for the submission of such comments; and (C)addressed the concerns raised in the comment cycle under subparagraph (B) in a report adopted by vote of the Commission and made publicly available. 
(b)A study meets the requirements of this subsection if the study— (1)is a peer-reviewed study conducted by an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) or an individual in the individual’s capacity as a faculty member at such an institution; and 
(2)at minimum, analyzes the potential impact of the proposed rule on— (A)all parties in the video programming marketplace, including video programming creators, programming networks, multichannel video programming distributors, and subscribers of multichannel video programming services; 
(B)video programming content diversity; (C)intellectual property and content licensing; and 
(D)consumer privacy and the legal remedies available to consumers for violations of video privacy obligations. 637.None of the funds made available in this Act or transferred pursuant to section 1017 of Public Law 111–203 may be used to take any action on the basis of an individual being a mortgage originator as defined in section 103(cc) of the Truth in Lending Act (15 U.S.C. 1602(cc)) against any individual who is a retailer of manufactured homes or its employees, unless such retailer or its employees receive compensation or gain for engaging in activities described in paragraph (1)(A) of such section 103(cc) that is in excess of any compensation or gain received in a comparable cash transaction. 
638.None of the funds made available in this Act or transferred pursuant to section 1017 of Public Law 111–203 may be used to enforce the provisions of section 129 of the Truth in Lending Act (15 U.S.C. 1639) for any transaction that is less than $75,000 and is secured by a dwelling that is personal property or is a transaction that does not include the purchase of real property on which a dwelling is to be placed if— (1)the annual percentage rate at consummation of the transaction, as determined under section 103(bb) of the Truth in Lending Act (15 U.S.C. 1602(bb)) does not exceed 10 percentage points; and 
(2)the total points and fees payable in connection with the transaction, as determined under such section 103(bb), do not exceed the greater of 5 percent or $3,000. 639.None of the funds made available by this Act, any other Act, or transferred to the Bureau of Consumer Financial Protection pursuant to section 1017 of the Consumer Financial Protection Act of 2010 may be used to issue or enforce any rule or regulation with respect to payday loans (as described under section 1024(a)(1)(E) of such Act), vehicle title loans, or other similar loans during fiscal year 2017 and the Bureau may not issue or enforce any such rule or regulation after fiscal year 2017 until such time as the Bureau has submitted to Congress a detailed report, after providing for a public comment period of not less than 90 days, that: (1) analyzes the impact of any such rule or regulation on consumer access to credit, including an analysis of the rule or regulation’s impact on populations that have traditionally had limited access to credit; and (2) identifies existing alternative credit products that are immediately available to existing users of payday loans, vehicle title loans, or other similar loans at the same credit risk profiles and at sufficient levels to fully replace any anticipated potential reduction in current sources of short-term, small-dollar credit as a result of the rule or regulation.  
640. 
(a)None of the funds made available by this Act shall be used to implement, promulgate, finalize or enforce Executive Order No. 13673, issued July 31, 2014, or to develop any regulation or guidance related thereto, until— (1)a study is conducted by the Comptroller General analyzing the impacts of such order on affected Federal agencies’ missions, impacts on the industrial base, and including a cost benefit analysis of implementation of the such order versus potential alternatives; and  
(2)the Secretary of Labor has reviewed the report of the study conducted pursuant to paragraph (1) and certified that the benefits of the order outweigh any associated costs and will not impede agency missions.  (b)The study to be conducted by the Comptroller General shall be publicly available and shall be submitted to the Committees on Appropriations of the House of Representatives and Senate. The elements of the study shall include an assessment of— 
(1)the estimated costs to each Federal agency or department to implement the Executive order, including the costs of designating labor compliance advisors and any other associated positions or resources needed to support the functions of the labor compliance advisors;  (2)the effects of the Executive order on the industrial base (including the defense industrial base) and including input from both the Federal agencies (including the Department of Defense) and affected members of the industrial base, including how the order would affect the ability of mission critical contractors to continue to provide goods and services to the Federal Government;  
(3)any private sector capabilities that the agency or department would risk losing access to if the Executive order were implemented as defined in the FAR proposed rule (FAR Case 2014–025; Docket No. 2014–0025) and any related final rule;  (4)costs to prime contractors and subcontractors associated with complying with the proposed rule or any related final rule, including the costs of having to create new information systems or processes to obtain and manage the data required by the Executive order;  
(5)the effect of the Executive order on Federal acquisition competition and the ability to encourage non-traditional contractors to compete in the Federal market;  (6)the effect of the Executive order on the ability of the Federal Government to meet statutory small business prime contracting and subcontracting goals, including such goals for minority-owned, women-owned, and service-disabled veteran-owned small businesses;  
(7)the total number of violations (as defined in the proposed Department of Labor guidance) and the number of such violations where a challenge was still pending that would trigger disclosure by potential bidders to a Government solicitation;  (8)any delays to the procurement process that will result from the implementation of the Executive order;  
(9)alternative approaches to effect the goal of the Executive order, including potential improvements to Government information systems, that could provide greater transparency into labor law compliance without shifting the reporting burden to industry; and  (10)such other matters as the Comptroller General determines relevant.  
641. 
(1)None of the funds appropriated by this Act shall be available to pay for an abortion or the administrative expenses in connection with a multi-State qualified health plan offered under a contract under section 1334 of the Patient Protection and Affordable Care Act (42 U.S.C. 18054) which provides any benefits or coverage for abortions. (2)The provision of paragraph (1) shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
VIIGeneral provisions—government-wideDepartments, Agencies, and Corporations(including transfer of funds) 
701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2017 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality. 702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 704.Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law. 706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13693 (March 19, 2015), including any such programs adopted prior to the effective date of the Executive order. (2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. 
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency. 707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality. 709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual. 711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 
712. 
(a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House. (b)The provisions of this section shall not apply to Federal employees or members of the Armed Forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— (1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or 
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1). 714. (a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, infographic, social media, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress. 
719. 
(a)In this section, the term agency— (1)means an Executive agency, as defined under 5 U.S.C. 105; and 
(2)includes a military department, as defined under section 102 of such title, the United States Postal Service, and the Postal Regulatory Commission. (b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs. 721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2017 shall remain available for obligation through September 30, 2018: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location. 723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 725. (a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— 
(1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or (2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site. 
(b)ExceptionsThe limitations established in subsection (a) shall not apply to— (1)any record of aggregate data that does not identify particular persons; 
(2)any voluntary submission of personally identifiable information; (3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or 
(4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site. (c)DefinitionsFor the purposes of this section: 
(1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. (2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 
726. 
(a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. (b)Nothing in this section shall apply to a contract with— 
(1)any of the following religious plans: (A)Personal Care's HMO; and 
(B)OSF HealthPlans, Inc.; and (2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. 
(c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. (d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services. 
727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 
729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch). 730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities. 
731.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section. 
733. 
(a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. (b)Waivers (1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. 
(2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. (c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract. 
734.During fiscal year 2017, for each employee who— (1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or 
(2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 735. (a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract or otherwise performing or participating in acquisition at any stage of the acquisition process (as defined in section 131 of title 41, United States Code) of property or services by the Federal Government to disclose any of the following information as a condition of submitting the offer or otherwise performing in or participating in such acquisition: 
(1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office. (2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1). 
(b)In this section, each of the terms “contribution”, “expenditure”, “independent expenditure”, “electioneering communication”, “candidate”, “election”, and “Federal office” has the meaning given such term in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.). 736.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch. 
737. 
(a) 
(1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2017, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— (A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2017, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and 
(B)during the period consisting of the remainder of fiscal year 2017, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— (i)the percentage adjustment taking effect in fiscal year 2017 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and 
(ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2017 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section. (2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee. 
(3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2016, shall be determined under regulations prescribed by the Office of Personnel Management. (4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2016, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection. 
(5)This subsection shall apply with respect to pay for service performed after September 30, 2016. (6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay. 
(7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect. (8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees. 
(b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2017 under sections 5344 and 5348 of title 5, United States Code, shall be— (1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and 
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2016. 738. (a)The Vice President may not receive a pay raise in calendar year 2017, notwithstanding the rate adjustment made under section 104 of title 3, United States Code, or any other provision of law. 
(b)An employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, may not receive a pay rate increase in calendar year 2017, notwithstanding schedule adjustments made under section 5318 of title 5, United States Code, or any other provision of law, except as provided in subsection (g), (h), or (i). This subsection applies only to employees who are holding a position under a political appointment. (c)A chief of mission or ambassador at large may not receive a pay rate increase in calendar year 2017, notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, except as provided in subsection (g), (h), or (i). 
(d)Notwithstanding sections 5382 and 5383 of title 5, United States Code, a pay rate increase may not be received in calendar year 2017 (except as provided in subsection (g), (h), or (i)) by— (1)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above level IV of the Executive Schedule; or 
(2)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above level IV of the Executive Schedule. (e)Any employee paid a rate of basic pay (including any locality-based payments under section 5304 of title 5, United States Code, or similar authority) at or above level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase in calendar year 2017, notwithstanding any other provision of law, except as provided in subsection (g), (h), or (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, or to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them. 
(f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law. (g)A career appointee in the Senior Executive Service who receives a Presidential appointment and who makes an election to retain Senior Executive Service basic pay entitlements under section 3392 of title 5, United States Code, is not subject to this section. 
(h)A member of the Senior Foreign Service who receives a Presidential appointment to any position in the executive branch and who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) is not subject to this section. (i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position with higher-level duties and a pre-established higher level or range of pay, except that any such increase must be based on the rates of pay and applicable pay limitations in effect on December 31, 2013. 
(j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable pay limitations in effect on December 31, 2013. (k)If an employee affected by subsections (b) through (e) is subject to a biweekly pay period that begins in calendar year 2017 but ends in calendar year 2018, the bar on the employee's receipt of pay rate increases shall apply through the end of that pay period. 
739. 
(a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2017 for which the cost to the United States Government was more than $100,000. (b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— 
(1)a description of its purpose; (2)the number of participants attending; 
(3)a detailed statement of the costs to the United States Government, including— (A)the cost of any food or beverages; 
(B)the cost of any audio-visual services; (C)the cost of employee or contractor travel to and from the conference; and 
(D)a discussion of the methodology used to determine which costs relate to the conference; and (4)a description of the contracting procedures used including— 
(A)whether contracts were awarded on a competitive basis; and (B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. 
(c)Within 15 days after the end of a quarter, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2017 for which the cost to the United States Government was more than $20,000. (d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 740.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 
741. 
(a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information. (b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information. 
742. 
(a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to: (1) classified information; (2) communications to Congress; (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety; or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law. (b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into. 
(c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a). 743.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
744.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 745.None of the funds made available under this or any other Act may be used to— 
(a)implement, administer, carry out, modify, revise, or enforce Executive Order No. 13690, entitled “Establishing a Federal Flood Risk Management Standard and a Process for Further Soliciting and Considering Stakeholder Input” (issued January 30, 2015), until such time as each affected agency–— (1)publically releases and submits to the appropriate Congressional committees an implementation plan that identifies all specific agency responsibilities and program changes, including an assessment of the near term and long term costs and benefits of the responsibilities and changes identified in such plan and 
(2)seeks public comment on any regulation, policy, or guidance to implement Executive Order No. 13690 for not less than 180 days and holds at least one public hearing; or (b) implement Executive Order No. 13690 in a manner that modifies the non-grant components of the National Flood Insurance Program under the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.); or 
(c)apply Executive Order No. 13690 or the Federal Flood Risk Management Standard by any component of the Department of Defense, including the Army Corps of Engineers in a way that changes the “floodplain” considered when determining whether or not to issue a permit under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) or section 10 of the Act of March 3, 1899 (chapter 425, 30 Stat. 1151; 33 U.S.C. 403). 746.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII. 
VIIIGeneral provisions—district of columbia(including transfers of funds) 
801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government. 802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature. 
803. 
(a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2017, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— (1)creates new programs; 
(2)eliminates a program, project, or responsibility center; (3)establishes or changes allocations specifically denied, limited or increased under this Act; 
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; (5)re-establishes any program or project previously deferred through reprogramming; 
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or (7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 
(b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2017. 804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123). 
805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— (1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department; 
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day; (3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day; 
(4)at the discretion of the Chief Medical Examiner, an officer or employee of the Office of the Chief Medical Examiner who resides in the District of Columbia and is on call 24 hours a day; (5)at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District of Columbia and is on call 24 hours a day; 
(6)the Mayor of the District of Columbia; and (7)the Chairman of the Council of the District of Columbia. 
806. 
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia. (b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits. 
807.None of the Federal funds contained in this Act may be used for any program of distributing sterile needles or syringes for the hypodermic injection of any illegal drug.  808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions. 
809. 
(a)None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative. (b)No funds available for obligation or expenditure by any officer or employee of the District of Columbia government may be used to enact any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for recreational purposes. 
810.No funds available for obligation or expenditure by any officer or employee of the District of Columbia government shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 811. (a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2017 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures. 
(b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements. 812.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42). 
813. 
(a)Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act. (b)The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act. 
(c)The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 814.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
815.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2017 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2017 in this Act, shall remain available through September 30, 2018, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act. 816. (a) (1)During fiscal year 2018, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Act referred to in paragraph (2) (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act.  
(2)The Act referred to in this paragraph is the Act of the Council of the District of Columbia pursuant to which a proposed budget is approved for fiscal year 2018 which (subject to the requirements of the District of Columbia Home Rule Act) will constitute the local portion of the annual budget for the District of Columbia government for fiscal year 2018 for purposes of section 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code). (b)Appropriations made by subsection (a) shall cease to be available— 
(1)during any period in which a District of Columbia continuing resolution for fiscal year 2018 is in effect; or (2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2018. 
(c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act. (d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2018 for which this section applies to such project or activity. 
(e)This section shall not apply to a project or activity during any period of fiscal year 2018 if any other provision of law (other than an authorization of appropriations)— (1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or 
(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period. (f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law. 
817. 
(a)Effective with respect to fiscal year 2013 and each succeeding fiscal year, the Local Budget Autonomy Amendment Act of 2012 (D.C. Law 19–321) is hereby repealed, and any provision of law amended or repealed by such Act shall be restored or revived as if such Act had not been enacted into law. (b) (1)Section 450 of the District of Columbia Home Rule Act (sec. 1–204.50, D.C. Official Code) is amended— 
(A)in the first sentence, by striking The General Fund and inserting (a) In general.—The General Fund; and (B)by adding at the end the following new subsection: 
 
(b)Application of Federal appropriations processNothing in this Act shall be construed as creating a continuing appropriation of the General Fund described in subsection (a). All funds provided for the District of Columbia shall be appropriated on an annual fiscal year basis through the Federal appropriations process. For each fiscal year, the District shall be subject to all applicable requirements of subchapter III of chapter 13 and subchapter II of chapter 15 of title 31, United States Code (commonly known as the Anti-Deficiency Act), the Budget and Accounting Act of 1921, and all other requirements and restrictions applicable to appropriations for such fiscal year.. (2)Section 603(a) of such Act (sec. 1–206.03(a), D.C. Official Code) is amended— 
(A)by striking existing; and (B)by striking the period at the end and inserting the following: , or as authorizing the District of Columbia to make any such change.. 
(3)The amendments made by this subsection shall take effect as if included in the enactment of the District of Columbia Home Rule Act. 818.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV. 
IX 
SOAR Reauthorization Act 
901.Short title; references in title 
(a)Short titleThis title may be cited as the Scholarships for Opportunity and Results Reauthorization Act or the SOAR Reauthorization Act. (b)References in titleExcept as otherwise expressly provided, whenever in this title an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Scholarships for Opportunity and Results Act (division C of Public Law 112–10; sec. 38–1853.01 et seq., D.C. Official Code). 
902.RepealSection 817 of the Consolidated Appropriations Act, 2016 (Public Law 114–113) is repealed, and any provision of law amended or repealed by such section is restored or revived as if such section had not been enacted into law. 903.PurposesSection 3003 (sec. 38–1853.03, D.C. Official Code) is amended by striking particularly parents and all that follows through , with and inserting particularly parents of students who attend an elementary school or secondary school identified as one of the lowest-performing schools under the District of Columbia’s accountability system, with. 
904.Prohibiting imposition of limits on types of eligible students participating in the programSection 3004(a) (sec. 38–1853.04(a), D.C. Official Code) is amended by adding at the end the following:  (3)Prohibiting imposition of limits on eligible students participating in the program (A)In generalIn carrying out the program under this division, the Secretary may not limit the number of eligible students receiving scholarships under section 3007(a), and may not prevent otherwise eligible students from participating in the program under this division, based on any of the following: 
(i)The type of school the student previously attended. (ii)Whether or not the student previously received a scholarship or participated in the program, including whether an eligible student was awarded a scholarship in any previous year but has not used the scholarship, regardless of the number of years of nonuse. 
(iii)Whether or not the student was a member of the control group used by the Institute of Education Sciences to carry out previous evaluations of the program under section 3009. (B)Rule of constructionNothing in subparagraph (A) may be construed to waive the requirement under section 3005(b)(1)(B) that the eligible entity carrying out the program under this Act must carry out a random selection process, which gives weight to the priorities described in section 3006, if more eligible students seek admission in the program than the program can accommodate.. 
905.Requiring eligible entities to utilize internal fiscal and quality controlsSection 3005(b)(1) (sec. 38–1853.05(b)(1), D.C. Official Code) is amended— (1)in subparagraph (I), by striking , except that a participating school may not be required to submit to more than 1 site visit per school year; 
(2)by redesignating subparagraphs (K) and (L) as subparagraphs (L) and (M), respectively; (3)by inserting after subparagraph (J) the following: 
 
(K)how the entity will ensure the financial viability of participating schools in which 85 percent or more of the total number of students enrolled at the school are participating eligible students that receive and use an opportunity scholarship;; (4)in subparagraph (L), as redesignated by paragraph (2), by striking and at the end; and 
(5)by adding at the end the following:  (N)how the eligible entity will ensure that it— 
(i)utilizes internal fiscal and quality controls; and (ii)complies with applicable financial reporting requirements and the requirements of this division; and. 
906.Clarification of priorities for awarding scholarships to eligible studentsSection 3006(1) (sec. 38–1853.06(1), D.C. Official Code) is amended— (1)in subparagraph (A), by striking attended and all that follows through the semicolon and inserting attended an elementary school or secondary school identified as one of the lowest-performing schools under the District of Columbia’s accountability system; and; 
(2)by striking subparagraph (B); (3)by redesignating subparagraph (C) as subparagraph (B); and 
(4)in subparagraph (B), as redesignated by paragraph (3), by striking the semicolon at the end and inserting “or whether such students have, in the past, attended a private school;”. 907.Modification of requirements for participating schools and eligible entities (a)Criminal Background Checks; Compliance With Reporting RequirementsSection 3007(a)(4) (sec. 38–1853.07(a)(4), D.C. Official Code) is amended— 
(1)in subparagraph (E), by striking and at the end; (2)by striking subparagraph (F) and inserting the following: 
 
(F)ensures that, with respect to core subject matter, participating students are taught by a teacher who has a baccalaureate degree or equivalent degree, whether such degree was awarded in or outside of the United States;; and (3)by adding at the end the following: 
 
(G)conducts criminal background checks on school employees who have direct and unsupervised interaction with students; and (H)complies with all requests for data and information regarding the reporting requirements described in section 3010.. 
(b)AccreditationSection 3007(a) (sec. 38–1853.07(a), D.C. Official Code), as amended by subsection (a), is further amended— (1)in paragraph (1), by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (5); and 
(2)by adding at the end the following:  (5)Accreditation requirements (A)In generalNone of the funds provided under this division for opportunity scholarships may be used by a participating eligible student to enroll in a participating private school unless the school— 
(i)in the case of a school that is a participating school as of the date of enactment of the SOAR Reauthorization Act— (I)is fully accredited by an accrediting body described in any of subparagraphs (A) through (G) of section 2202(16) of the District of Columbia School Reform Act of 1995 (Public Law 104–134; sec. 38–1802.02(16)(A)–(G), D.C. Official Code); or 
(II)if such participating school does not meet the requirements of subclause (I)— (aa)not later than 1 year after the date of enactment of the Consolidated Appropriations Act, 2016 (Public Law 114–113), the school is pursuing full accreditation by an accrediting body described in subclause (I); and 
(bb)is fully accredited by such an accrediting body not later than 5 years after the date on which that school began the process of pursuing full accreditation in accordance with item (aa); and (ii)in the case of a school that is not a participating school as of the date of enactment of the SOAR Reauthorization Act, is fully accredited by an accrediting body described in clause (i)(I) before becoming a participating school under this division. 
(B)Reports to eligible entityNot later than 5 years after the date of enactment of the SOAR Reauthorization Act, each participating school shall submit to the eligible entity a certification that the school has been fully accredited in accordance with subparagraph (A). (C)Assisting students in enrolling in other schoolsIf a participating school fails to meet the requirements of this paragraph, the eligible entity shall assist the parents of the participating eligible students who attend the school in identifying, applying to, and enrolling in another participating school under this division. 
(6)Treatment of students awarded a scholarship in a previous yearAn eligible entity shall treat a participating eligible student who was awarded an opportunity scholarship in any previous year and who has not used the scholarship as a renewal student and not as a new applicant, without regard as to— (A)whether the eligible student has used the scholarship; and 
(B)the year in which the scholarship was previously awarded.. (c)Requiring Use of Funds Remaining Unobligated From Previous Fiscal Years (1)In generalSection 3007 (sec. 38–1853.07, D.C. Official Code) is amended by adding at the end the following: 
 
(e)Requiring Use of Funds Remaining Unobligated From Previous Fiscal Years 
(1)In generalTo the extent that any funds appropriated for the opportunity scholarship program under this division for any fiscal year remain available for subsequent fiscal years under section 3014(c), the Secretary shall make such funds available to eligible entities receiving grants under section 3004(a) for the uses described in paragraph (2)— (A)in the case of any remaining funds that were appropriated before the date of enactment of the SOAR Reauthorization Act, beginning on the date of enactment of such Act; and 
(B)in the case of any remaining funds appropriated on or after the date of enactment of such Act, by the first day of the first subsequent fiscal year. (2)Use of fundsIf an eligible entity to which the Secretary provided additional funds under paragraph (1) elects to use such funds during a fiscal year, the eligible entity shall use— 
(A)not less than 95 percent of such additional funds to provide additional scholarships for eligible students under section 3007(a), or to increase the amount of the scholarships, during such year; and (B)not more than a total of 5 percent of such additional funds for administrative expenses, parental assistance, or tutoring, as described in subsections (b) and (c), during such year. 
(3)Special ruleAny amounts made available for administrative expenses, parental assistance, or tutoring under paragraph (2)(B) shall be in addition to any other amounts made available for such purposes in accordance with subsections (b) and (c).. (2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of enactment of this title. 
(d)Use of Funds for Administrative Expenses and Parental AssistanceSection 3007 (sec. 38–1853.07, D.C. Official Code), as amended by this section, is further amended— (1)by striking subsections (b) and (c) and inserting the following: 
 
(b)Administrative Expenses and Parental AssistanceThe Secretary shall make $2,000,000 of the amount made available under section 3014(a)(1) for each fiscal year available to eligible entities receiving a grant under section 3004(a) to cover the following expenses: (1)The administrative expenses of carrying out its program under this division during the year, including— 
(A)determining the eligibility of students to participate; (B)selecting the eligible students to receive scholarships; 
(C)determining the amount of the scholarships and issuing the scholarships to eligible students; (D)compiling and maintaining financial and programmatic records; 
(E)conducting site visits as described in section 3005(b)(1)(I); and (F) (i)conducting a study, including a survey of participating parents, on any barriers for participating eligible students in gaining admission to, or attending, the participating school that is their first choice; and 
(ii)not later than the end of the first full fiscal year after the date of enactment of the SOAR Reauthorization Act, submitting a report to Congress that contains the results of such study. (2)The expenses of educating parents about the eligible entity’s program under this division, and assisting parents through the application process under this division, including— 
(A)providing information about the program and the participating schools to parents of eligible students, including information on supplemental financial aid that may be available at participating schools; (B)providing funds to assist parents of students in meeting expenses that might otherwise preclude the participation of eligible students in the program; and 
(C)streamlining the application process for parents.; and (2)by redesignating subsection (d), and subsection (e) (as added by subsection (c)(1)), as subsections (c) and (d), respectively. 
(e)Clarification of Use of Funds for Student Academic AssistanceSection 3007(c) (sec. 38–1853.07(c), D.C. Official Code), as redesignated by subsection (d)(2), is amended by striking previously attended and all that follows through the period at the end and inserting previously attended an elementary school or secondary school identified as one of the lowest-performing schools under the District of Columbia’s accountability system.. 908.Program Evaluation (a)Revision of Evaluation Procedures and Requirements (1)In generalSection 3009(a) (sec. 38–1853.09(a), D.C. Official Code) is amended to read as follows: 
 
(a)In General 
(1)Duties of the Secretary and the MayorThe Secretary and the Mayor of the District of Columbia shall— (A)jointly enter into an agreement with the Institute of Education Sciences of the Department of Education to evaluate annually the opportunity scholarship program under this division; 
(B)jointly enter into an agreement to monitor and evaluate the use of funds authorized and appropriated for the District of Columbia public schools and the District of Columbia public charter schools under this division; and (C)make the evaluations described in subparagraphs (A) and (B) public in accordance with subsection (c). 
(2)Duties of the SecretaryThe Secretary, through a grant, contract, or cooperative agreement, shall— (A)ensure that the evaluation under paragraph (1)(A)— 
(i)is conducted using an acceptable quasi-experimental research design for determining the effectiveness of the opportunity scholarship program under this division that does not use a control study group consisting of students who applied for but did not receive opportunity scholarships; and (ii)addresses the issues described in paragraph (4); and 
(B)disseminate information on the impact of the program— (i)in increasing academic achievement and educational attainment of participating eligible students who use an opportunity scholarship; and 
(ii)on students and schools in the District of Columbia. (3)Duties of the Institute of Education SciencesThe Institute of Education Sciences of the Department of Education shall— 
(A)assess participating eligible students who use an opportunity scholarship in each of grades 3 through 8, as well as one of the grades at the high school level, by supervising the administration of the same reading and mathematics assessment used by the District of Columbia public schools to comply with section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)); (B)measure the academic achievement of all participating eligible students who use an opportunity scholarship in the grades described in subparagraph (A); and 
(C)work with eligible entities receiving a grant under this division to ensure that the parents of each student who is a participating eligible student that uses an opportunity scholarship agrees to permit their child to participate in the evaluations and assessments carried out by the Institute of Education Sciences under this subsection. (4)Issues to be evaluatedThe issues to be evaluated under paragraph (1)(A) shall include the following: 
(A)A comparison of the academic achievement of participating eligible students who use an opportunity scholarship on the measurements described in paragraph (3)(B) to the academic achievement of a comparison group of students with similar backgrounds in the District of Columbia public schools. (B)The success of the program under this division in expanding choice options for parents of participating eligible students and increasing the satisfaction of such parents and students with their choice. 
(C)The reasons parents of participating eligible students choose for their children to participate in the program, including important characteristics for selecting schools. (D)A comparison of the retention rates, high school graduation rates, college enrollment rates, college persistence rates, and college graduation rates of participating eligible students who use an opportunity scholarship with the rates of students in the comparison group described in subparagraph (A). 
(E)A comparison of the college enrollment rates, college persistence rates, and college graduation rates of students who participated in the program in 2004, 2005, 2011, 2012, 2013, 2014, and 2015 as the result of winning the Opportunity Scholarship Program lottery with such enrollment, persistence, and graduation rates for students who entered but did not win such lottery in those years and who, as a result, served as the control group for previous evaluations of the program under this division. Nothing in this subparagraph may be construed to waive section 3004(a)(3)(A)(iii) with respect to any such student. (F)A comparison of the safety of the schools attended by participating eligible students who use an opportunity scholarship and the schools in the District of Columbia attended by students in the comparison group described in subparagraph (A), based on the perceptions of the students and parents. 
(G)An assessment of student academic achievement at participating schools in which 85 percent of the total number of students enrolled at the school are participating eligible students who receive and use an opportunity scholarship. (H)Such other issues with respect to participating eligible students who use an opportunity scholarship as the Secretary considers appropriate for inclusion in the evaluation, such as the impact of the program on public elementary schools and secondary schools in the District of Columbia. 
(5)Prohibiting disclosure of personal information 
(A)In generalAny disclosure of personally identifiable information obtained under this division shall be in compliance with section 444 of the General Education Provisions Act (commonly known as the ‘Family Educational Rights and Privacy Act of 1974’) (20 U.S.C. 1232g). (B)Students not attending public schoolsWith respect to any student who is not attending a public elementary school or secondary school, personally identifiable information obtained under this division shall only be disclosed to— 
(i)individuals carrying out the evaluation described in paragraph (1)(A) for such student; (ii)the group of individuals providing information for carrying out the evaluation of such student; and 
(iii)the parents of such student.. (2)Transition of evaluation (A)Termination of previous evaluationsThe Secretary of Education shall— 
(i)terminate the evaluations conducted under section 3009(a) of the Scholarships for Opportunity and Results Act (sec. 38–1853.09(a), D.C. Official Code), as in effect on the day before the date of enactment of this title, after obtaining data for the 2016–2017 school year; and (ii)submit any reports required for the 2016–2017 school year or preceding years with respect to the evaluations in accordance with section 3009(b) of such Act. 
(B)New evaluations 
(i)In GeneralEffective beginning with respect to the 2017–2018 school year, the Secretary shall conduct new evaluations in accordance with the provisions of section 3009(a) of the Scholarships for Opportunity and Results Act (sec. 38–1853.09(a), D.C. Official Code), as amended by this title. (ii)Most recent evaluationAs a component of the new evaluations described in clause (i), the Secretary shall continue to monitor and evaluate the students who were evaluated in the most recent evaluation under such section prior to the date of enactment of this title, including by monitoring and evaluating the test scores and other information of such students. 
(b)Duty of Mayor To Ensure Institute Has All Information Necessary To Carry Out EvaluationsSection 3011(a)(1) (sec. 38–1853.11(a)(1), D.C. Official Code) is amended to read as follows:  (1)Information necessary to carry out evaluationsEnsure that all District of Columbia public schools and District of Columbia public charter schools make available to the Institute of Education Sciences of the Department of Education all of the information the Institute requires to carry out the assessments and perform the evaluations required under section 3009(a).. 
909.Funding for District of Columbia Public Schools and Public Charter Schools 
(a)Mandatory withholding of funds for failure To comply with conditionsSection 3011(b) (sec. 38–1853.11(b), D.C. Official Code) is amended to read as follows:  (b)EnforcementIf, after reasonable notice and an opportunity for a hearing, the Secretary determines that the Mayor has failed to comply with any of the requirements of subsection (a), the Secretary may withhold from the Mayor, in whole or in part— 
(1)the funds otherwise authorized to be appropriated under section 3014(a)(2), if the failure to comply relates to the District of Columbia public schools; (2)the funds otherwise authorized to be appropriated under section 3014(a)(3), if the failure to comply relates to the District of Columbia public charter schools; or 
(3)the funds otherwise authorized to be appropriated under both paragraphs (2) and (3) of section 3014(a), if the failure relates to both the District of Columbia public schools and the District of Columbia public charter schools.. (b)Rules for Use of Funds Provided for Support of Public Charter SchoolsSection 3011 (sec. 38–1853.11, D.C. Official Code), as amended by section 7(b) and section 8(a), is further amended— 
(1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection: 
 
(c)Specific Rules Regarding Funds Provided for Support of Public Charter SchoolsThe following rules shall apply with respect to the funds provided under this division for the support of District of Columbia public charter schools: (1)The Secretary may direct the funds provided for any fiscal year, or any portion thereof, to the Office of the State Superintendent of Education of the District of Columbia. 
(2)The Office of the State Superintendent of Education of the District of Columbia may transfer the funds to subgrantees that are— (A)specific District of Columbia public charter schools or networks of such schools; or 
(B)District of Columbia-based nonprofit organizations with experience in successfully providing support or assistance to District of Columbia public charter schools or networks of such schools. (3)The funds provided under this division for the support of District of Columbia public charter schools shall be available to any District of Columbia public charter school in good standing with the District of Columbia Charter School Board, and the Office of the State Superintendent of Education of the District of Columbia and the District of Columbia Charter School Board may not restrict the availability of such funds to certain types of schools on the basis of the school’s location, governing body, or the school’s facilities..  
910.Revision of current Memorandum of UnderstandingNot later than the beginning of the 2017–2018 school year, the Secretary of Education and the Mayor of the District of Columbia shall revise the memorandum of understanding which is in effect under section 3012(d) of the Scholarships for Opportunity and Results Act as of the day before the date of the enactment of this title to address the following: (1)The amendments made by this title. 
(2)The need to ensure that participating schools under the Scholarships for Opportunity and Results Act meet fire code standards and maintain certificates of occupancy. (3)The need to ensure that District of Columbia public schools and District of Columbia public charter schools meet the requirements under such Act to comply with all reasonable requests for information necessary to carry out the evaluations required under section 3009(a) of such Act. 
911.DefinitionsSection 3013 (sec. 38–1853.13, D.C. Official Code) is amended— (1)by redesignating paragraphs (1) through (10) as paragraphs (2) through (11), respectively; 
(2)by inserting before paragraph (2), as redesignated by paragraph (1), the following:  (1)Core subject matterThe term core subject matter means— 
(A)mathematics; (B)science; and 
(C)English, reading, or language arts.; and (3)in paragraph (4)(B)(ii), as redesignated by paragraph (1), by inserting household with a before student. 
912.Extension of authorization of appropriations 
(a)In generalSection 3014 (sec. 38–1853.14, D.C. Official Code) is amended— (1)in subsection (a), by striking and for each of the 4 succeeding fiscal years and inserting and for each fiscal year through fiscal year 2021; and 
(2)by adding at the end the following:  (c)AvailabilityAmounts appropriated under subsection (a)(1), including amounts appropriated and available under such subsection before the date of enactment of the SOAR Reauthorization Act, shall remain available until expended.. 
(b)Effective dateThe amendment made by subsection (a)(2) shall take effect on the date of enactment of this title. 913.Effective dateExcept as otherwise provided, the amendments made by this title shall apply with respect to school year 2017–2018 and each succeeding school year. 
X 
SEC Small Business Advocate Act 
1001.Short titleThis title may be cited as the SEC Small Business Advocate Act of 2016. 1002.Establishment of Office of the Advocate for Small Business Capital Formation and Small Business Capital Formation Advisory Committee (a)Office of the advocate for small business capital formationSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end the following: 
 
(j)Office of the advocate for small business capital formation 
(1)Office establishedThere is established within the Commission the Office of the Advocate for Small Business Capital Formation (hereafter in this subsection referred to as the Office). (2)Advocate for small business capital formation (A)In generalThe head of the Office shall be the Advocate for Small Business Capital Formation, who shall— 
(i)report directly to the Commission; and (ii)be appointed by the Commission, from among individuals having experience in advocating for the interests of small businesses and encouraging small business capital formation. 
(B)CompensationThe annual rate of pay for the Advocate for Small Business Capital Formation shall be equal to the highest rate of annual pay for other senior executives who report directly to the Commission. (C)No current employee of the commissionAn individual may not be appointed as the Advocate for Small Business Capital Formation if the individual is currently employed by the Commission. 
(3)Staff of officeThe Advocate for Small Business Capital Formation, after consultation with the Commission, may retain or employ independent counsel, research staff, and service staff, as the Advocate for Small Business Capital Formation determines to be necessary to carry out the functions of the Office. (4)Functions of the advocate for small business capital formationThe Advocate for Small Business Capital Formation shall— 
(A)assist small businesses and small business investors in resolving significant problems such businesses and investors may have with the Commission or with self-regulatory organizations; (B)identify areas in which small businesses and small business investors would benefit from changes in the regulations of the Commission or the rules of self-regulatory organizations; 
(C)identify problems that small businesses have with securing access to capital, including any unique challenges to minority-owned and women-owned small businesses; (D)analyze the potential impact on small businesses and small business investors of— 
(i)proposed regulations of the Commission that are likely to have a significant economic impact on small businesses and small business capital formation; and (ii)proposed rules that are likely to have a significant economic impact on small businesses and small business capital formation of self-regulatory organizations registered under this title; 
(E)conduct outreach to small businesses and small business investors, including through regional roundtables, in order to solicit views on relevant capital formation issues; (F)to the extent practicable, propose to the Commission changes in the regulations or orders of the Commission and to Congress any legislative, administrative, or personnel changes that may be appropriate to mitigate problems identified under this paragraph and to promote the interests of small businesses and small business investors; 
(G)consult with the Investor Advocate on proposed recommendations made under subparagraph (F); and (H)advise the Investor Advocate on issues related to small businesses and small business investors. 
(5)Access to documentsThe Commission shall ensure that the Advocate for Small Business Capital Formation has full access to the documents and information of the Commission and any self-regulatory organization, as necessary to carry out the functions of the Office. (6)Annual report on activities (A)In generalNot later than December 31 of each year after 2015, the Advocate for Small Business Capital Formation shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the activities of the Advocate for Small Business Capital Formation during the immediately preceding fiscal year. 
(B)ContentsEach report required under subparagraph (A) shall include— (i)appropriate statistical information and full and substantive analysis; 
(ii)information on steps that the Advocate for Small Business Capital Formation has taken during the reporting period to improve small business services and the responsiveness of the Commission and self-regulatory organizations to small business and small business investor concerns; (iii)a summary of the most serious issues encountered by small businesses and small business investors, including any unique issues encountered by minority-owned and women-owned small businesses and their investors, during the reporting period; 
(iv)an inventory of the items summarized under clause (iii) (including items summarized under such clause for any prior reporting period on which no action has been taken or that have not been resolved to the satisfaction of the Advocate for Small Business Capital Formation as of the beginning of the reporting period covered by the report) that includes— (I)identification of any action taken by the Commission or the self-regulatory organization and the result of such action; 
(II)the length of time that each item has remained on such inventory; and (III)for items on which no action has been taken, the reasons for inaction, and an identification of any official who is responsible for such action; 
(v)recommendations for such changes to the regulations, guidance and orders of the Commission and such legislative actions as may be appropriate to resolve problems with the Commission and self-regulatory organizations encountered by small businesses and small business investors and to encourage small business capital formation; and (vi)any other information, as determined appropriate by the Advocate for Small Business Capital Formation. 
(C)ConfidentialityNo report required by subparagraph (A) may contain confidential information. (D)IndependenceEach report required under subparagraph (A) shall be provided directly to the committees of Congress listed in such subparagraph without any prior review or comment from the Commission, any commissioner, any other officer or employee of the Commission, or the Office of Management and Budget. 
(7)RegulationsThe Commission shall establish procedures requiring a formal response to all recommendations submitted to the Commission by the Advocate for Small Business Capital Formation, not later than 3 months after the date of such submission. (8)Government-business forum on small business capital formationThe Advocate for Small Business Capital Formation shall be responsible for planning, organizing, and executing the annual Government-Business Forum on Small Business Capital Formation described in section 503 of the Small Business Investment Incentive Act of 1980 (15 U.S.C. 80c–1). 
(9)Rule of constructionNothing in this subsection may be construed as replacing or reducing the responsibilities of the Investor Advocate with respect to small business investors.. (b)Small business capital formation advisory committeeTitle I of the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by adding at the end the following: 
 
40.Small Business Capital Formation Advisory Committee 
(a)Establishment and purpose 
(1)EstablishmentThere is established within the Commission the Small Business Capital Formation Advisory Committee (hereafter in this section referred to as the Committee). (2)Functions (A)In generalThe Committee shall provide the Commission with advice on the Commission’s rules, regulations, and policies with regard to the Commission’s mission of protecting investors, maintaining fair, orderly, and efficient markets, and facilitating capital formation, as such rules, regulations, and policies relate to— 
(i)capital raising by emerging, privately held small businesses (emerging companies) and publicly traded companies with less than $250,000,000 in public market capitalization (smaller public companies) through securities offerings, including private and limited offerings and initial and other public offerings; (ii)trading in the securities of emerging companies and smaller public companies; and 
(iii)public reporting and corporate governance requirements of emerging companies and smaller public companies. (B)LimitationThe Committee shall not provide any advice with respect to any policies, practices, actions, or decisions concerning the Commission’s enforcement program. 
(b)Membership 
(1)In generalThe members of the Committee shall be— (A)the Advocate for Small Business Capital Formation; 
(B)not fewer than 10, and not more than 20, members appointed by the Commission, from among individuals— (i)who represent— 
(I)emerging companies engaging in private and limited securities offerings or considering initial public offerings (IPO) (including the companies’ officers and directors); (II)the professional advisors of such companies (including attorneys, accountants, investment bankers, and financial advisors); and 
(III)the investors in such companies (including angel investors, venture capital funds, and family offices); (ii) who are officers or directors of minority-owned small businesses or women-owned small businesses; 
(iii)who represent— (I)smaller public companies (including the companies’ officers and directors); 
(II)the professional advisors of such companies (including attorneys, auditors, underwriters, and financial advisors); and (III)the pre-IPO and post-IPO investors in such companies (both institutional, such as venture capital funds, and individual, such as angel investors); and 
(iv)who represent participants in the marketplace for the securities of emerging companies and smaller public companies, such as securities exchanges, alternative trading systems, analysts, information processors, and transfer agents; and (C)three non-voting members— 
(i)one of whom shall be appointed by the Investor Advocate; (ii)one of whom shall be appointed by the North American Securities Administrators Association; and 
(iii)one of whom shall be appointed by the Administrator of the Small Business Administration. (2)TermEach member of the Committee appointed under subparagraph (B), (C)(ii), or (C)(iii) of paragraph (1) shall serve for a term of 4 years. 
(3)Members not commission employeesMembers appointed under subparagraph (B), (C)(ii), or (C)(iii) of paragraph (1) shall not be treated as employees or agents of the Commission solely because of membership on the Committee. (c)Chairman; vice chairman; secretary; assistant secretary (1)In generalThe members of the Committee shall elect, from among the members of the Committee— 
(A)a chairman; (B)a vice chairman; 
(C)a secretary; and (D)an assistant secretary. 
(2)TermEach member elected under paragraph (1) shall serve for a term of 3 years in the capacity for which the member was elected under paragraph (1). (d)Meetings (1)Frequency of meetingsThe Committee shall meet— 
(A)not less frequently than four times annually, at the call of the chairman of the Committee; and (B)from time to time, at the call of the Commission. 
(2)NoticeThe chairman of the Committee shall give the members of the Committee written notice of each meeting, not later than 2 weeks before the date of the meeting. (e)Compensation and travel expensesEach member of the Committee who is not a full-time employee of the United States shall— 
(1)be entitled to receive compensation at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day during which the member is engaged in the actual performance of the duties of the Committee; and (2)while away from the home or regular place of business of the member in the performance of services for the Committee, be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code. 
(f)StaffThe Commission shall make available to the Committee such staff as the chairman of the Committee determines are necessary to carry out this section. (g)Review by commissionThe Commission shall— 
(1)review the findings and recommendations of the Committee; and (2)each time the Committee submits a finding or recommendation to the Commission, promptly issue a public statement— 
(A)assessing the finding or recommendation of the Committee; and (B)disclosing the action, if any, the Commission intends to take with respect to the finding or recommendation. 
(h)Federal advisory committee actThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Committee and its activities.. (c)Annual government-Business forum on small business capital formationSection 503(a) of the Small Business Investment Incentive Act of 1980 (15 U.S.C. 80c–1(a)) is amended by inserting (acting through the Office of the Advocate for Small Business Capital Formation and in consultation with the Small Business Capital Formation Advisory Committee) after Securities and Exchange Commission. 
XI 
Financial Institution Bankruptcy Act 
1101.Short titleThis title may be cited as the Financial Institution Bankruptcy Act of 2016. 1102.General provisions relating to covered financial corporations (a)DefinitionSection 101 of title 11, United States Code, is amended by inserting the following after paragraph (9): 
 
(9A)The term covered financial corporation means any corporation incorporated or organized under any Federal or State law, other than a stockbroker, a commodity broker, or an entity of the kind specified in paragraph (2) or (3) of section 109(b), that is— (A)a bank holding company, as defined in section 2(a) of the Bank Holding Company Act of 1956; or 
(B)a corporation that exists for the primary purpose of owning, controlling and financing its subsidiaries, that has total consolidated assets of $50,000,000,000 or greater, and for which, in its most recently completed fiscal year— (i)annual gross revenues derived by the corporation and all of its subsidiaries from activities that are financial in nature (as defined in section 4(k) of the Bank Holding Company Act of 1956) and, if applicable, from the ownership or control of one or more insured depository institutions, represents 85 percent or more of the consolidated annual gross revenues of the corporation; or 
(ii)the consolidated assets of the corporation and all of its subsidiaries related to activities that are financial in nature (as defined in section 4(k) of the Bank Holding Company Act of 1956) and, if applicable, related to the ownership or control of one or more insured depository institutions, represents 85 percent or more of the consolidated assets of the corporation.. (b)Applicability of chaptersSection 103 of title 11, United States Code, is amended by adding at the end the following: 
 
(l)Subchapter V of chapter 11 of this title applies only in a case under chapter 11 concerning a covered financial corporation.. (c)Who may be a debtorSection 109 of title 11, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking or at the end; 
(B)in paragraph (3)(B), by striking the period at the end and inserting ; or; and (C)by adding at the end the following: 
 
(4)a covered financial corporation.; and (2)in subsection (d)— 
(A)by striking and before an uninsured State member bank; (B)by striking or before a corporation; and 
(C)by inserting , or a covered financial corporation after Federal Deposit Insurance Corporation Improvement Act of 1991. (d)Conversion to chapter 7Section 1112 of title 11, United States Code, is amended by adding at the end the following: 
 
(g)Notwithstanding section 109(b), the court may convert a case under subchapter V to a case under chapter 7 if— (1)a transfer approved under section 1185 has been consummated; 
(2)the court has ordered the appointment of a special trustee under section 1186; and (3)the court finds, after notice and a hearing, that conversion is in the best interest of the creditors and the estate.. 
(e) 
(1)Section 726(a)(1) of title 11, United States Code, is amended by inserting after first, the following: in payment of any unpaid fees, costs, and expenses of a special trustee appointed under section 1186, and then. (2)Section 1129(a) of title 11, United States Code, is amended by inserting after paragraph (16) the following: 
 
(17)In a case under subchapter V, all payable fees, costs, and expenses of the special trustee have been paid or the plan provides for the payment of all such fees, costs, and expenses on the effective date of the plan. (18)In a case under subchapter V, confirmation of the plan is not likely to cause serious adverse effects on financial stability in the United States.. 
(f)Section 322(b)(2) of title 11, United States Code, is amended by striking The and inserting In cases under subchapter V, the United States trustee shall recommend to the court, and in all other cases, the. 1103.Liquidation, reorganization, or recapitalization of a covered financial corporation (a)In generalChapter 11 of title 11, United States Code, is amended by adding at the end the following: 
 
VLiquidation, Reorganization, or Recapitalization of a Covered Financial Corporation 
1181.Inapplicability of other sectionsSections 303 and 321(c) do not apply in a case under this subchapter concerning a covered financial corporation. Section 365 does not apply to a transfer under section 1185, 1187, or 1188. 1182.Definitions for this subchapterIn this subchapter, the following definitions shall apply: 
(1)The term Board means the Board of Governors of the Federal Reserve System. (2)The term bridge company means a newly formed corporation to which property of the estate may be transferred under section 1185(a) and the equity securities of which may be transferred to a special trustee under section 1186(a). 
(3)The term capital structure debt means all unsecured debt of the debtor for borrowed money for which the debtor is the primary obligor, other than a qualified financial contract and other than debt secured by a lien on property of the estate that is to be transferred to a bridge company pursuant to an order of the court under section 1185(a). (4)The term contractual right means a contractual right of a kind defined in section 555, 556, 559, 560, or 561. 
(5)The term qualified financial contract means any contract of a kind defined in paragraph (25), (38A), (47), or (53B) of section 101, section 741(7), or paragraph (4), (5), (11), or (13) of section 761. (6)The term special trustee means the trustee of a trust formed under section 1186(a)(1). 
1183.Commencement of a case concerning a covered financial corporation 
(a)A case under this subchapter concerning a covered financial corporation may be commenced by the filing of a petition with the court by the debtor under section 301 only if the debtor states to the best of its knowledge under penalty of perjury in the petition that it is a covered financial corporation. (b) The commencement of a case under subsection (a) constitutes an order for relief under this subchapter. 
(c)The members of the board of directors (or body performing similar functions) of a covered financial company shall have no liability to shareholders, creditors, or other parties in interest for a good faith filing of a petition to commence a case under this subchapter, or for any reasonable action taken in good faith in contemplation of or in connection with such a petition or a transfer under section 1185 or section 1186, whether prior to or after commencement of the case. (d)Counsel to the debtor shall provide, to the greatest extent practicable without disclosing the identity of the potential debtor, sufficient confidential notice to the chief judge of the court of appeals for the circuit embracing the district in which such counsel intends to file a petition to commence a case under this subchapter regarding the potential commencement of such case. The chief judge of such court shall randomly assign to preside over such case a bankruptcy judge selected from among the bankruptcy judges designated by the Chief Justice of the United States under section 298 of title 28. 
1184.RegulatorsThe Board, the Securities Exchange Commission, the Office of the Comptroller of the Currency of the Department of the Treasury, the Commodity Futures Trading Commission, and the Federal Deposit Insurance Corporation may raise and may appear and be heard on any issue in any case or proceeding under this subchapter. 1185.Special transfer of property of the estate (a)On request of the trustee, and after notice and a hearing that shall occur not less than 24 hours after the order for relief, the court may order a transfer under this section of property of the estate, and the assignment of executory contracts, unexpired leases, and qualified financial contracts of the debtor, to a bridge company. Upon the entry of an order approving such transfer, any property transferred, and any executory contracts, unexpired leases, and qualified financial contracts assigned under such order shall no longer be property of the estate. Except as provided under this section, the provisions of section 363 shall apply to a transfer and assignment under this section. 
(b)Unless the court orders otherwise, notice of a request for an order under subsection (a) shall consist of electronic or telephonic notice of not less than 24 hours to— (1)the debtor; 
(2)the holders of the 20 largest secured claims against the debtor; (3)the holders of the 20 largest unsecured claims against the debtor; 
(4)counterparties to any debt, executory contract, unexpired lease, and qualified financial contract requested to be transferred under this section; (5)the Board; 
(6)the Federal Deposit Insurance Corporation; (7)the Secretary of the Treasury and the Office of the Comptroller of the Currency of the Treasury; 
(8)the Commodity Futures Trading Commission; (9)the Securities and Exchange Commission; 
(10)the United States trustee or bankruptcy administrator; and (11)each primary financial regulatory agency, as defined in section 2(12) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, with respect to any affiliate the equity securities of which are proposed to be transferred under this section. 
(c)The court may not order a transfer under this section unless the court determines, based upon a preponderance of the evidence, that— (1)the transfer under this section is necessary to prevent serious adverse effects on financial stability in the United States; 
(2)the transfer does not provide for the assumption of any capital structure debt by the bridge company; (3)the transfer does not provide for the transfer to the bridge company of any property of the estate that is subject to a lien securing a debt, executory contract, unexpired lease or agreement (including a qualified financial contract) of the debtor unless— 
(A) 
(i)the bridge company assumes such debt, executory contract, unexpired lease or agreement (including a qualified financial contract), including any claims arising in respect thereof that would not be allowed secured claims under section 506(a)(1) and after giving effect to such transfer, such property remains subject to the lien securing such debt, executory contract, unexpired lease or agreement (including a qualified financial contract); and (ii)the court has determined that assumption of such debt, executory contract, unexpired lease or agreement (including a qualified financial contract) by the bridge company is in the best interests of the estate; or 
(B)such property is being transferred to the bridge company in accordance with the provisions of section 363; (4)the transfer does not provide for the assumption by the bridge company of any debt, executory contract, unexpired lease or agreement (including a qualified financial contract) of the debtor secured by a lien on property of the estate unless the transfer provides for such property to be transferred to the bridge company in accordance with paragraph (3)(A) of this subsection; 
(5)the transfer does not provide for the transfer of the equity of the debtor; (6)the trustee has demonstrated that the bridge company is not likely to fail to meet the obligations of any debt, executory contract, qualified financial contract, or unexpired lease assumed and assigned to the bridge company; 
(7)the transfer provides for the transfer to a special trustee all of the equity securities in the bridge company and appointment of a special trustee in accordance with section 1186; (8)after giving effect to the transfer, adequate provision has been made for the fees, costs, and expenses of the estate and special trustee; and 
(9)the bridge company will have governing documents, and initial directors and senior officers, that are in the best interest of creditors and the estate. (d)Immediately before a transfer under this section, the bridge company that is the recipient of the transfer shall— 
(1)not have any property, executory contracts, unexpired leases, qualified financial contracts, or debts, other than any property acquired or executory contracts, unexpired leases, or debts assumed when acting as a transferee of a transfer under this section; and (2)have equity securities that are property of the estate, which may be sold or distributed in accordance with this title. 
1186.Special trustee 
(a) 
(1)An order approving a transfer under section 1185 shall require the trustee to transfer to a qualified and independent special trustee, who is appointed by the court, all of the equity securities in the bridge company that is the recipient of a transfer under section 1185 to hold in trust for the sole benefit of the estate, subject to satisfaction of the special trustee’s fees, costs, and expenses. The trust of which the special trustee is the trustee shall be a newly formed trust governed by a trust agreement approved by the court as in the best interests of the estate, and shall exist for the sole purpose of holding and administering, and shall be permitted to dispose of, the equity securities of the bridge company in accordance with the trust agreement. (2)In connection with the hearing to approve a transfer under section 1185, the trustee shall confirm to the court that the Board has been consulted regarding the identity of the proposed special trustee and advise the court of the results of such consultation. 
(b)The trust agreement governing the trust shall provide— (1)for the payment of the fees, costs, expenses, and indemnities of the special trustee from the assets of the debtor’s estate; 
(2)that the special trustee provide— (A)quarterly reporting to the estate, which shall be filed with the court; and 
(B)information about the bridge company reasonably requested by a party in interest to prepare a disclosure statement for a plan providing for distribution of any securities of the bridge company if such information is necessary to prepare such disclosure statement; (3)that for as long as the equity securities of the bridge company are held by the trust, the special trustee shall file a notice with the court in connection with— 
(A)any change in a director or senior officer of the bridge company; (B)any modification to the governing documents of the bridge company; and 
(C)any material corporate action of the bridge company, including— (i)recapitalization; 
(ii)a material borrowing; (iii)termination of an intercompany debt or guarantee; 
(iv)a transfer of a substantial portion of the assets of the bridge company; or (v)the issuance or sale of any securities of the bridge company; 
(4)that any sale of any equity securities of the bridge company shall not be consummated until the special trustee consults with the Federal Deposit Insurance Corporation and the Board regarding such sale and discloses the results of such consultation with the court; (5)that, subject to reserves for payments permitted under paragraph (1) provided for in the trust agreement, the proceeds of the sale of any equity securities of the bridge company by the special trustee be held in trust for the benefit of or transferred to the estate; 
(6)the process and guidelines for the replacement of the special trustee; and (7)that the property held in trust by the special trustee is subject to distribution in accordance with subsection (c). 
(c) 
(1)The special trustee shall distribute the assets held in trust— (A)if the court confirms a plan in the case, in accordance with the plan on the effective date of the plan; or 
(B)if the case is converted to a case under chapter 7, as ordered by the court. (2)As soon as practicable after a final distribution under paragraph (1), the office of the special trustee shall terminate, except as may be necessary to wind up and conclude the business and financial affairs of the trust. 
(d)After a transfer to the special trustee under this section, the special trustee shall be subject only to applicable nonbankruptcy law, and the actions and conduct of the special trustee shall no longer be subject to approval by the court in the case under this subchapter. 1187.Temporary and supplemental automatic stay; assumed debt (a) (1)A petition filed under section 1183 operates as a stay, applicable to all entities, of the termination, acceleration, or modification of any debt, contract, lease, or agreement of the kind described in paragraph (2), or of any right or obligation under any such debt, contract, lease, or agreement, solely because of— 
(A)a default by the debtor under any such debt, contract, lease, or agreement; or (B)a provision in such debt, contract, lease, or agreement, or in applicable nonbankruptcy law, that is conditioned on— 
(i)the insolvency or financial condition of the debtor at any time before the closing of the case; (ii)the commencement of a case under this title concerning the debtor; 
(iii)the appointment of or taking possession by a trustee in a case under this title concerning the debtor or by a custodian before the commencement of the case; or (iv)a credit rating agency rating, or absence or withdrawal of a credit rating agency rating— 
(I)of the debtor at any time after the commencement of the case; (II)of an affiliate during the period from the commencement of the case until 48 hours after such order is entered; 
(III)of the bridge company while the trustee or the special trustee is a direct or indirect beneficial holder of more than 50 percent of the equity securities of— (aa)the bridge company; or 
(bb)the affiliate, if all of the direct or indirect interests in the affiliate that are property of the estate are transferred under section 1185; or (IV)of an affiliate while the trustee or the special trustee is a direct or indirect beneficial holder of more than 50 percent of the equity securities of— 
(aa)the bridge company; or (bb)the affiliate, if all of the direct or indirect interests in the affiliate that are property of the estate are transferred under section 1185. 
(2)A debt, contract, lease, or agreement described in this paragraph is— (A)any debt (other than capital structure debt), executory contract, or unexpired lease of the debtor (other than a qualified financial contract); 
(B)any agreement under which the debtor issued or is obligated for debt (other than capital structure debt); (C)any debt, executory contract, or unexpired lease of an affiliate (other than a qualified financial contract); or 
(D)any agreement under which an affiliate issued or is obligated for debt. (3)The stay under this subsection terminates— 
(A)for the benefit of the debtor, upon the earliest of— (i)48 hours after the commencement of the case; 
(ii)assumption of the debt, contract, lease, or agreement by the bridge company under an order authorizing a transfer under section 1185; (iii)a final order of the court denying the request for a transfer under section 1185; or 
(iv)the time the case is dismissed; and (B)for the benefit of an affiliate, upon the earliest of— 
(i)the entry of an order authorizing a transfer under section 1185 in which the direct or indirect interests in the affiliate that are property of the estate are not transferred under section 1185; (ii)a final order by the court denying the request for a transfer under section 1185; 
(iii)48 hours after the commencement of the case if the court has not ordered a transfer under section 1185; or (iv)the time the case is dismissed. 
(4)Subsections (d), (e), (f), and (g) of section 362 apply to a stay under this subsection. (b)A debt, executory contract (other than a qualified financial contract), or unexpired lease of the debtor, or an agreement under which the debtor has issued or is obligated for any debt, may be assumed by a bridge company in a transfer under section 1185 notwithstanding any provision in an agreement or in applicable nonbankruptcy law that— 
(1)prohibits, restricts, or conditions the assignment of the debt, contract, lease, or agreement; or (2)accelerates, terminates, or modifies, or permits a party other than the debtor to terminate or modify, the debt, contract, lease, or agreement on account of— 
(A)the assignment of the debt, contract, lease, or agreement; or (B)a change in control of any party to the debt, contract, lease, or agreement. 
(c) 
(1)A debt, contract, lease, or agreement of the kind described in subparagraph (A) or (B) of subsection (a)(2) may not be accelerated, terminated, or modified, and any right or obligation under such debt, contract, lease, or agreement may not be accelerated, terminated, or modified, as to the bridge company solely because of a provision in the debt, contract, lease, or agreement or in applicable nonbankruptcy law— (A)of the kind described in subsection (a)(1)(B) as applied to the debtor; 
(B)that prohibits, restricts, or conditions the assignment of the debt, contract, lease, or agreement; or (C)that accelerates, terminates, or modifies, or permits a party other than the debtor to terminate or modify, the debt, contract, lease or agreement on account of— 
(i)the assignment of the debt, contract, lease, or agreement; or (ii)a change in control of any party to the debt, contract, lease, or agreement. 
(2)If there is a default by the debtor under a provision other than the kind described in paragraph (1) in a debt, contract, lease or agreement of the kind described in subparagraph (A) or (B) of subsection (a)(2), the bridge company may assume such debt, contract, lease, or agreement only if the bridge company— (A)shall cure the default; 
(B)compensates, or provides adequate assurance in connection with a transfer under section 1185 that the bridge company will promptly compensate, a party other than the debtor to the debt, contract, lease, or agreement, for any actual pecuniary loss to the party resulting from the default; and (C)provides adequate assurance in connection with a transfer under section 1185 of future performance under the debt, contract, lease, or agreement, as determined by the court under section 1185(c)(4). 
1188.Treatment of qualified financial contracts and affiliate contracts 
(a)Notwithstanding sections 362(b)(6), 362(b)(7), 362(b)(17), 362(b)(27), 362(o), 555, 556, 559, 560, and 561, a petition filed under section 1183 operates as a stay, during the period specified in section 1187(a)(3)(A), applicable to all entities, of the exercise of a contractual right— (1)to cause the modification, liquidation, termination, or acceleration of a qualified financial contract of the debtor or an affiliate; 
(2)to offset or net out any termination value, payment amount, or other transfer obligation arising under or in connection with a qualified financial contract of the debtor or an affiliate; or (3)under any security agreement or arrangement or other credit enhancement forming a part of or related to a qualified financial contract of the debtor or an affiliate. 
(b) 
(1)During the period specified in section 1187(a)(3)(A), the trustee or the affiliate shall perform all payment and delivery obligations under such qualified financial contract of the debtor or the affiliate, as the case may be, that become due after the commencement of the case. The stay provided under subsection (a) terminates as to a qualified financial contract of the debtor or an affiliate immediately upon the failure of the trustee or the affiliate, as the case may be, to perform any such obligation during such period. (2)Any failure by a counterparty to any qualified financial contract of the debtor or any affiliate to perform any payment or delivery obligation under such qualified financial contract, including during the pendency of the stay provided under subsection (a), shall constitute a breach of such qualified financial contract by the counterparty. 
(c)Subject to the court’s approval, a qualified financial contract between an entity and the debtor may be assigned to or assumed by the bridge company in a transfer under, and in accordance with, section 1185 if and only if— (1)all qualified financial contracts between the entity and the debtor are assigned to and assumed by the bridge company in the transfer under section 1185; 
(2)all claims of the entity against the debtor in respect of any qualified financial contract between the entity and the debtor (other than any claim that, under the terms of the qualified financial contract, is subordinated to the claims of general unsecured creditors) are assigned to and assumed by the bridge company; (3)all claims of the debtor against the entity under any qualified financial contract between the entity and the debtor are assigned to and assumed by the bridge company; and 
(4)all property securing or any other credit enhancement furnished by the debtor for any qualified financial contract described in paragraph (1) or any claim described in paragraph (2) or (3) under any qualified financial contract between the entity and the debtor is assigned to and assumed by the bridge company. (d)Notwithstanding any provision of a qualified financial contract or of applicable nonbankruptcy law, a qualified financial contract of the debtor that is assumed or assigned in a transfer under section 1185 may not be accelerated, terminated, or modified, after the entry of the order approving a transfer under section 1185, and any right or obligation under the qualified financial contract may not be accelerated, terminated, or modified, after the entry of the order approving a transfer under section 1185 solely because of a condition described in section 1187(c)(1), other than a condition of the kind specified in section 1187(b) that occurs after property of the estate no longer includes a direct beneficial interest or an indirect beneficial interest through the special trustee, in more than 50 percent of the equity securities of the bridge company. 
(e)Notwithstanding any provision of any agreement or in applicable nonbankruptcy law, an agreement of an affiliate (including an executory contract, an unexpired lease, qualified financial contract, or an agreement under which the affiliate issued or is obligated for debt) and any right or obligation under such agreement may not be accelerated, terminated, or modified, solely because of a condition described in section 1187(c)(1), other than a condition of the kind specified in section 1187(b) that occurs after the bridge company is no longer a direct or indirect beneficial holder of more than 50 percent of the equity securities of the affiliate, at any time after the commencement of the case if— (1)all direct or indirect interests in the affiliate that are property of the estate are transferred under section 1185 to the bridge company within the period specified in subsection (a); 
(2)the bridge company assumes— (A)any guarantee or other credit enhancement issued by the debtor relating to the agreement of the affiliate; and 
(B)any obligations in respect of rights of setoff, netting arrangement, or debt of the debtor that directly arises out of or directly relates to the guarantee or credit enhancement; and (3)any property of the estate that directly serves as collateral for the guarantee or credit enhancement is transferred to the bridge company. 
1189.Licenses, permits, and registrations 
(a)Notwithstanding any otherwise applicable nonbankruptcy law, if a request is made under section 1185 for a transfer of property of the estate, any Federal, State, or local license, permit, or registration that the debtor or an affiliate had immediately before the commencement of the case and that is proposed to be transferred under section 1185 may not be accelerated, terminated, or modified at any time after the request solely on account of— (1)the insolvency or financial condition of the debtor at any time before the closing of the case; 
(2)the commencement of a case under this title concerning the debtor; (3)the appointment of or taking possession by a trustee in a case under this title concerning the debtor or by a custodian before the commencement of the case; or 
(4)a transfer under section 1185. (b)Notwithstanding any otherwise applicable nonbankruptcy law, any Federal, State, or local license, permit, or registration that the debtor had immediately before the commencement of the case that is included in a transfer under section 1185 shall be valid and all rights and obligations thereunder shall vest in the bridge company. 
1190.Exemption from securities lawsFor purposes of section 1145, a security of the bridge company shall be deemed to be a security of a successor to the debtor under a plan if the court approves the disclosure statement for the plan as providing adequate information (as defined in section 1125(a)) about the bridge company and the security. 1191.Inapplicability of certain avoiding powersA transfer made or an obligation incurred by the debtor to an affiliate prior to or after the commencement of the case, including any obligation released by the debtor or the estate to or for the benefit of an affiliate, in contemplation of or in connection with a transfer under section 1185 is not avoidable under section 544, 547, 548(a)(1)(B), or 549, or under any similar nonbankruptcy law. 
1192.Consideration of financial stabilityThe court may consider the effect that any decision in connection with this subchapter may have on financial stability in the United States.. (b)Clerical amendmentThe table of sections for chapter 11 of title 11, United States Code, is amended by adding at the end the following: 
 
 
Subchapter V—Liquidation, Reorganization, or Recapitalization of a Covered Financial Corporation 
1181. Inapplicability of other sections. 
1182. Definitions for this subchapter. 
1183. Commencement of a case concerning a covered financial corporation. 
1184. Regulators. 
1185. Special transfer of property of the estate. 
1186. Special trustee. 
1187. Temporary and supplemental automatic stay; assumed debt. 
1188. Treatment of qualified financial contracts and affiliate contracts. 
1189. Licenses, permits, and registrations. 
1190. Exemption from securities laws. 
1191. Inapplicability of certain avoiding powers. 
1192. Consideration of financial stability.. 
1104.Amendments to title 28, United States Code 
(a)Amendment to chapter 13Chapter 13 of title 28, United States Code, is amended by adding at the end the following:  298.Judge for a case under subchapter V of chapter 11 of title 11 (a) (1)Notwithstanding section 295, the Chief Justice of the United States shall designate not fewer than 10 bankruptcy judges to be available to hear a case under subchapter V of chapter 11 of title 11. Bankruptcy judges may request to be considered by the Chief Justice of the United States for such designation. 
(2)Notwithstanding section 155, a case under subchapter V of chapter 11 of title 11 shall be heard under section 157 by a bankruptcy judge designated under paragraph (1), who shall be randomly assigned to hear such case by the chief judge of the court of appeals for the circuit embracing the district in which the case is pending. To the greatest extent practicable, the approvals required under section 155 should be obtained. (3)If the bankruptcy judge assigned to hear a case under paragraph (2) is not assigned to the district in which the case is pending, the bankruptcy judge shall be temporarily assigned to the district. 
(b) A case under subchapter V of chapter 11 of title 11, and all proceedings in the case, shall take place in the district in which the case is pending. (c)In this section, the term covered financial corporation has the meaning given that term in section 101(9A) of title 11.. 
(b)Amendment to section 1334 of title 28Section 1334 of title 28, United States Code, is amended by adding at the end the following:  (f)This section does not grant jurisdiction to the district court after a transfer pursuant to an order under section 1185 of title 11 of any proceeding related to a special trustee appointed, or to a bridge company formed, in connection with a case under subchapter V of chapter 11 of title 11.. 
(c)Technical and conforming amendmentThe table of sections for chapter 13 of title 28, United States Code, is amended by adding at the end the following:   298. Judge for a case under subchapter V of chapter 11 of title 11.. XIIAdditional General Provisionsspending reduction account 1201.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0. 
1202.None of the funds made available by this Act may be used to enforce the requirements in section 316(b)(4)(D) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(b)(4)(D)) that the solicitation of contributions from member corporations’ stockholders and executive or administrative personnel, and the families of such stockholders or personnel, by trade associations must be separately and specifically approved by the member corporation involved prior to such solicitation, and that such member corporation does not approve any such solicitation by more than one such trade association in any calendar year. 1203.None of the funds made available by this Act may be used to implement, administer, or enforce any of the rules proposed pursuant to section 222 of the Communications Act of 1934 (47 U.S.C. 222) and other statutory provisions in the Notice of Proposed Rulemaking that was adopted by the Federal Communications Commission on March 31, 2016 (FCC 16–39). 
1204.None of the funds made available by this Act may be used to implement, administer, or enforce a new regulatory action for which the aggregate costs of State, local, and tribal government compliance or private sector compliance, as estimated under section 202 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532), will be $100,000,000 or more. 1205.None of the funds made available by this Act may be used with respect to the case Rainey v. Merit Systems Protection Board (United States Court of Appeals for the Federal Circuit; No. 2015–3234, decided on June 7, 2016). 
1206.None of the funds appropriated by this Act may be used to enforce section 540 of Public Law 110–329 (122 Stat. 3688) or section 538 of Public Law 112–74 (125 Stat. 976; 6 U.S.C. 190 note). 1207.None of the funds made available by this Act may be used for the relocation of the Office of Disability Adjudication and Review of the Social Security Administration located at 111 Livingston Street in Brooklyn, New York. 
1208.None of the funds made available by this Act may be used to lease or purchase new light duty vehicles, for any executive fleet, or for an agency’s fleet inventory, except in accordance with Presidential Memorandum-Federal Fleet Performance, dated May 24, 2011. 1209.None of the funds made available by this Act may be used to enter into a contract with any offeror or any of its principals if the offeror certifies, as required by Federal Acquisition Regulation, that the offeror or any of its principals— 
(1)within a 3-year period preceding this offer, has been convicted of or had a civil judgment rendered against it for— (A)commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a public (Federal, State, or local) contract or subcontract; 
(B)violation of Federal or State antitrust statutes relating to the submission of offers; or (C)commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion, violating Federal criminal tax laws, or receiving stolen property; 
(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity with, commission of any of the offenses enumerated above in paragraph (1); or (3)within a 3-year period preceding this offer, has been notified of any delinquent Federal taxes in an amount that exceeds $3,000 for which the liability remains unsatisfied. 
1210.None of the funds made available by this Act may be used to pay a performance award under section 5384 of title 5, United States Code, to any career appointee within the Senior Executive Service.  1211.None of the funds made available in this Act may be used to propose or finalize a regulatory action until January 21, 2017. 
1212.None of the funds made available by the Act may be used in contravention of, or to implement changes to, section 560.516 of title 31, Code of Federal Regulations, as in effect on June 22, 2016. 1213.None of the funds made available in this Act may be used to carry out Operation Choke Point. 
1214.None of the funds appropriated by this Act may be used to change Selective Service System registration requirements in contravention of section 3 of the Military Selective Service Act (50 U.S.C. 3802). 1215.None of the funds made available by this Act may be used by the Securities and Exchange Commission to propose, issue, implement, administer, or enforce any requirement that a solicitation of a proxy, consent, or authorization to vote a security of an issuer in an election of members of the board of directors of the issuer be made using a single ballot or card that lists both individuals nominated by (or on behalf of) the issuer and individuals nominated by (or on behalf of) other proponents and permits the person granting the proxy, consent, or authorization to select from among individuals in both groups. 
1216.None of the funds made available by this Act may be used to— (1)designate any nonbank financial company as too big to fail; 
(2)designate any nonbank financial company as a systemically important financial institution; or (3)make a determination that material financial distress at a nonbank financial company, or the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of such company, could pose a threat to the financial stability of the United States. 
1217.None of the funds made available by this Act may be used in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a)). 1218.None of the funds made available by this Act may be used by the Bureau of Consumer Financial Protection to implement, administer, or enforce any guidance with respect to indirect auto lending. 
1219.None of the funds made available by this Act may be used to implement, administer, or enforce a rule issued pursuant to section 13(p) of the Securities Exchange Act of 1934.  1220.None of the funds made available by this Act may be used the Securities and Exchange Commission to finalize, implement, administer, or enforce pay ratio disclosure rules, including the final rule titled Pay Ratio Disclosure, published Aug. 18, 2015 (80 Fed. Reg. 50103). 
1221.None of the funds made available to the Department of Treasury by this Act may be used to issue a license pursuant to any Office of Foreign Assets Control (OFAC) memo regarding Section 5.1.1 of Annex II to the Joint Comprehensive Plan of Action of July 14, 2015 (JCPOA), including the January 16, 2016, OFAC memo titled, Statement of Licensing Policy For Activities Related to the Export Or Re-Export to Iran of Commercial Passenger Aircraft and Related Parts and Services and any other OFAC memo of the same substance.  1222.None of the funds made available by this Act may be used to authorize a transaction by a United States financial institution (as defined under section 561.309 of title 31, Code of Federal Regulations) that is ordinarily incident to the export or re-export of a commercial passenger aircraft to the Islamic Republic of Iran. 
1223.None of the funds made available by this Act may be used to pay final judgments, awards, compromise settlements, or interest and costs specified in the judgments to Iran using amounts appropriated under section 1304 of title 31, United States Code, or interest from amounts appropriated under such section. 1224.None of the funds made available by this Act may be used by the Secretary of the Treasury to modify regulations that prohibit, or impose strict conditions on, the opening or maintaining in the United States of a correspondent account or a payable-through account by a foreign financial institution that the Secretary finds knowingly engages in any activity described in subparagraphs (A), (B), (C), (D), or (E) of section 104(c)(2) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195; 22 U.S.C. 8513(c)(2)). 
1225.None of the funds made available by this Act may be used by the Bureau of Consumer Financial Protection to commence any administrative adjudication or civil action under section 1053 of the Consumer Financial Protection Act of 2010 more than 3 years after the date of discovery of the violation to which the adjudication or action relates. 1226.None of the funds made available by this Act (including title IV and title VIII) may be used to carry out the Reproductive Health Non-Discrimination Amendment Act of 2014 (D.C. Law 20–261) or to implement any rule or regulation promulgated to carry out such Act. 
1227.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed rule entitled Voluntary Remedial Actions and Guidelines for Voluntary Recall Notices published by the Consumer Product Safety Commission in the Federal Register on November 21, 2013 (78 Fed. Reg. 69793). 1228.None of the funds made available by this Act may be used to implement, administer, enforce, or codify into regulation, the guidance relating to Commission Guidance Regarding Disclosure Related to Climate Change, affecting parts 211, 231, and 249 of title 17, Code of Federal Regulations (as described in Commission Release Nos. 33–9106; 34–61469; FR–82). 
1229.None of the funds appropriated or otherwise made available in this Act may be used to revise any policy or directive relating to hiring preferences for veterans. 1230.None of the funds made available by this Act may be used by the Bureau of Consumer Financial Protection for a contract for consumer awareness and engagement tools and resources communication.This Act may be cited as the Financial Services and General Government Appropriations Act, 2017.  Passed the House of Representatives July 7, 2016.Karen L. Haas,Clerk.  July 12, 2016 Received; read twice and placed on the calendar 